Name: Council Decision (EU) 2019/1319 of 25 June 2019 on the position to be taken on behalf of the European Union within the EPA Committee established under the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part, as regards the amendment of certain provisions of Protocol 1 concerning the definition of the concept of Ã¢ originating productsÃ¢ and methods of administrative cooperation
 Type: Decision
 Subject Matter: European construction;  international affairs;  executive power and public service;  economic geography;  EU institutions and European civil service;  international trade;  cooperation policy
 Date Published: 2019-08-09

 9.8.2019 EN Official Journal of the European Union L 210/1 COUNCIL DECISION (EU) 2019/1319 of 25 June 2019 on the position to be taken on behalf of the European Union within the EPA Committee established under the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part, as regards the amendment of certain provisions of Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part (1) (the Agreement) was concluded by the Union by Council Decision 2012/196/EC (2) and has been provisionally applied since 14 May 2012. (2) Pursuant to Articles 13 and 68 of the Agreement and Article 44 of Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation to the Agreement (the Protocol), the EPA Committee may adopt amendments to the Protocol. (3) The EPA Committee, during its eighth session/meeting, is to adopt a decision amending certain provisions of the Protocol. (4) The Protocol requires the amendment of certain provisions in order to update the rules of origin to the most recent developments to provide more flexible and simpler rules of origin aiming at facilitating trade for economic operators and optimising the utilisation rate of the preferential treatment. (5) Amendments to products (headings and descriptions) mentioned in Annex II to the Protocol are necessary to align to the updates made by the World Customs Organisation (WCO) on the HS Nomenclature 2012 and 2017 edition and maintain consistency of products descriptions and HS classification with the harmonised system. (6) Annex IX to the Protocol lists the overseas countries and territories of the Union. Within the meaning of the Protocol, overseas countries and territories mean the countries and territories referred to in Annex II to the Treaty on the Functioning of the European Union. The list should be updated to take account of the recent change of status of some of the overseas countries and territories. (7) It is appropriate to establish the position to be taken on the Unions behalf in the EPA Committee, as the envisaged decision will be binding on the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Unions behalf within the EPA Committee established by the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part, at its eighth session, shall be based on the draft decision of the EPA Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 June 2019. For the Council The President A. ANTON (1) OJ L 111, 24.4.2012, p. 2. (2) OJ L 111, 24.4.2012, p. 1. DRAFT DECISION NO [ ¦] OF THE EPA COMMITTEE of ¦2019 amending certain provisions of Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation to the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part THE EPA COMMITTEE, Having regard to the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part (1) (the Agreement), and in particular Article 13 thereto; Having regard to Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation to the Agreement, and in particular Article 44 thereto; Whereas: (1) In accordance with Article 13 of the Agreement, the EPA Committee may decide to amend the provisions of Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation (the Protocol) with a view to their further simplification. (2) The Parties have agreed to make a corrigendum to Article 6(2) of the Protocol concerning the definition of the terms their vessels and their factory ships. (3) The Parties have agreed to introduce a new Article 13 entitled Accounting segregation, in order to allow economic operators to save costs by using that method of managing stocks. (4) The Parties have agreed to replace the provision on Direct Transport by a new one entitled Non-alteration, in order to allow for more flexibility for economic operators regarding the evidences that shall be supplied to customs authorities of the importing country when trans-shipment or customs warehousing of originating goods takes place in a third country. (5) The Parties have agreed to introduce a new Article 17 of the Protocol, in order to allow economic operators to ship sugar of different origins without keeping the sugar in separate stores. (6) The Parties have agreed to amend the Article on proof of origin, which is renumbered now as Article 18, in order to allow for more flexibility for economic operators to comply with the proofs of origin requirements. (7) Amendments were introduced as from 1 January 2012 and 1 January 2017 into the Nomenclature governed by the Convention on the Harmonized Commodity Description and Coding System (Harmonized System). As those amendments were not intended to change the rules of origin, it is necessary, in order to maintain the status quo, that Annex II to the Protocol is amended accordingly. (8) Following the accession of Croatia to the Union, it is necessary to make changes in Annex IV to the Protocol to introduce the Croatian-language version of the statement of Annex IV. (9) Amendments were introduced in the list of overseas countries and territories contained in Annex IX to the Protocol. Therefore, in order to reflect those changes it is necessary to amend that Annex accordingly. (10) In view of the number of changes to be made to the Protocol and the Annexes thereto, clarity requires it to be replaced in its entirety, HAS ADOPTED THIS DECISION: Article 1 The text of Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation to the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part is hereby replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter force on the date of its adoption. Done at ¦, For the EPA Committee The President [ ¦] [ ¦] (1) OJ L 111, 24.4.2012, p. 2. ANNEX PROTOCOL 1 CONCERNING THE DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTSAND METHODS OF ADMINISTRATIVE COOPERATION INDEX TITLE I GENERAL PROVISIONS Articles 1. Definitions TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Articles 2. General requirements 3. Cumulation in the Community 4. Cumulation in the ESA States 5. Cumulation with neighbouring developing countries 6. Wholly obtained products 7. Sufficiently worked or processed products 8. Insufficient working or processing 9. Unit of qualification 10. Accessories, spare parts and tools 11. Sets 12. Neutral elements 13. Accounting segregation TITLE III TERRITORIAL REQUIREMENTS Articles 14. Principle of territoriality 15. Non-alteration 16. Exhibitions 17. Shipment of sugar TITLE IV PROOF OF ORIGIN Articles 18. General requirements 19. Procedure for the issue of a movement certificate EUR.1 20. Movement certificates EUR.1 issued retrospectively 21. Issue of a duplicate movement certificate EUR.1 22. Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously 23. Conditions for making out an invoice declaration 24. Approved exporter 25. Validity of proof of origin 26. Transit procedure 27. Submission of proof of origin 28. Importation by instalments 29. Exemptions from proof of origin 30. Information procedure for cumulation purposes 31. Supporting documents 32. Preservation of proof of origin and supporting documents 33. Discrepancies and formal errors 34. Amounts expressed in euro TITLE V ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Articles 35. Administrative conditions for products to benefit from the Agreement 36. Notification by customs authorities of the Parties 37. Mutual assistance 38. Verification of proof of origin 39. Verification of suppliers declarations 40. Dispute settlement 41. Penalties 42. Free zones 43. Customs Cooperation Committee 44. Derogations TITLE VI CEUTA AND MELILLA Articles 45. Special conditions TITLE VII FINAL PROVISIONS Articles 46. Amendments to the Protocol 47. Annexes 48. Implementation of the Protocol ANNEXES ANNEX I to Protocol 1: Introductory notes to the list in Annex II ANNEX II to Protocol 1: List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status ANNEX II(a) to Protocol 1: Derogations from the list of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status accordingly to Article 7(2) ANNEX III to Protocol 1: Form for movement certificate ANNEX IV to Protocol 1: Invoice declaration ANNEX V A to Protocol 1: Supplier declaration for products having preferential origin status ANNEX V B to Protocol 1: Supplier declaration for products not having preferential origin status ANNEX VI to Protocol 1: Information certificate ANNEX VII to Protocol 1: Form for application for a derogation ANNEX VIII to Protocol 1: Neighbouring developing countries ANNEX IX to Protocol 1: Overseas countries and territories ANNEX X to Protocol 1: Products for which the cumulation provisions referred to in Articles 3 and 4 apply after 1 October 2015 and to which the provisions of Article 5 shall not be applicable ANNEX XI to Protocol 1: Other ACP States ANNEX XII to Protocol 1: Products originating in South Africa excluded from cumulation provided for in Article 4 ANNEX XIII to Protocol 1: Products originating in South Africa for which the cumulation provisions of Article 4 apply after 31 December 2009 TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Protocol: (a) manufacture means any kind of working or processing including assembly or specific operations; (b) material means any ingredient, raw material, component or part, etc., used in the manufacture of the product; (c) product means the product being manufactured, even if it is intended for later use in another manufacturing operation; (d) goods means both materials and products; (e) customs value means the value as determined in accordance with the 1994 Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade (WTO Agreement on customs valuation); (f) ex-works price means the price paid for the product ex works to the manufacturer in the Community or in the ESA States in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used, minus any internal taxes paid which are, or may be, repaid when the product obtained is exported; (g) value of materials means the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community or in the ESA States; (h) value of originating materials means the value of such materials as defined in subparagraph (g) applied mutatis mutandis; (i) value added shall be taken to be the ex-works price minus the customs value of each of the materials incorporated which originate in the other countries or territories referred to in Articles 3 and 4 with which cumulation is applicable, or where the customs value is not known or cannot be ascertained, the first ascertainable price paid for the materials in the Community or in one of the ESA States; (j) chapters and headings mean the chapters and the four digit headings used in the nomenclature which makes up the Harmonized Commodity Description and Coding System, referred to in this Protocol as the Harmonized System or HS; (k) classified refers to the classification of a product or material under a particular heading; (l) consignment means products which are either sent simultaneously from one exporter to one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in the absence of such a document, by a single invoice; (m) territories includes territorial waters; (n) OCTs means the Overseas Countries and Territories as defined in Annex IX; (o) other ACP States means all the ACP States in exception of the ESA States. TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 General requirements 1. For the purpose of the ESA EU Economic Partnership Agreement, hereinafter referred to as the Agreement the following products shall be considered as originating in the Community: (a) products wholly obtained in the Community within the meaning of Article 6 of this Protocol; (b) products obtained in the Community incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the Community within the meaning of Article 7. 2. For the purpose of the Agreement, the following products shall be considered as originating in an ESA State: (a) products wholly obtained in an ESA State within the meaning of Article 6 of this Protocol; (b) products obtained in an ESA State incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in that ESA State within the meaning of Article 7. Article 3 Cumulation in the Community 1. Without prejudice to the provisions of Article 2(1), products shall be considered as originating in the Community if they are obtained there, incorporating materials originating in an ESA State, in the other ACP States or in the OCTs, provided the working or processing carried out in the Community goes beyond the operations referred to in Article 8. It shall not be necessary for such materials to have undergone sufficient working or processing. 2. Where the working or processing carried out in the Community does not go beyond the operations referred to in Article 8, the product obtained shall be considered as originating in the Community only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country or territory which accounts for the highest value of originating materials used in the manufacture in the Community. 3. Products originating in one of the countries or territories referred to in paragraphs 1 and 2, which do not undergo any working or processing in the Community, retain their origin if exported into one of these countries or territories. 4. For the purpose of implementing Article 2(1)(b), working or processing carried out in an ESA State, in the other ACP States or in the OCTs shall be considered as having been carried out in the Community when the products obtained undergo subsequent working or processing in the Community. Where pursuant to this provision the originating products are obtained in two or more of the countries or territories concerned, they shall be considered as originating in the Community only if the working or processing goes beyond the operations referred to in Article 8. 5. Where the working or processing carried out in the Community does not go beyond the operations referred to in Article 8, the product obtained shall be considered as originating in the Community only where the value added there is greater than the value of the materials used in any one of the other countries or territories referred to in paragraph 4. If this is not so, the product obtained shall be considered as originating in the country or territory which accounts for the highest value of materials used in the manufacture. 6. The cumulation provided in this Article may only be applied provided that: (a) the countries involved in the acquisition of the originating status and the country of destination have concluded an agreement on administrative cooperation which ensures a correct implementation of this Article; (b) materials and products have acquired originating status by the application of the same rules of origin as provided in this Protocol; and (c) the Community will provide the ESA States, through the European Commission, with details of agreements on administrative cooperation with the other countries or territories referred to in this Article. The European Commission shall publish in the Official Journal of the European Union (C series) and the ESA States shall publish according to their own procedures the date on which the cumulation provided for in this Article may be applied with those countries or territories listed in this Article which have fulfilled the necessary requirements. 7. The cumulation provided for in this Article may only be applied after 1 October 2015 for the products listed in Annex X and after 1 January 2010 for rice of tariff heading 1 006 respectively. Article 4 Cumulation in the ESA States 1. Without prejudice to the provisions of Article 2(2), products shall be considered as originating in an ESA State if they are obtained there, incorporating materials originating in the Community, in the other ACP States, in the OCTs or in the other ESA States, provided the working or processing carried out in that ESA State goes beyond the operations referred to in Article 8. It shall not be necessary for such materials to have undergone sufficient working or processing. 2. Where the working or processing carried out in the ESA State does not go beyond the operations referred to in Article 8, the product obtained shall be considered as originating in that ESA State only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country or territory which accounts for the highest value of originating materials used in the manufacture in that ESA State. 3. Products originating in one of the countries or territories referred to in paragraphs 1 and 2 of this Article, which do not undergo any working or processing in the ESA State, retain their origin if exported into one of these countries or territories. 4. For the purpose of implementing Article 2(2)(b), working or processing carried out in the Community, in the other ESA States, in the other ACP States or in the OCTs shall be considered as having been carried out in an ESA State when the products obtained undergo subsequent working or processing in this ESA State. Where pursuant to this provision the originating products are obtained in two or more of the countries or territories concerned, they shall be considered as originating in this ESA State only if the working or processing goes beyond the operations referred to in Article 8. 5. Where the working or processing carried out in the ESA State does not go beyond the operations referred to in Article 8, the product obtained shall be considered as originating in that ESA State only where the value added there is greater than the value of the materials used in any one of the other countries or territories referred to in paragraph 4. If this is not so, the product obtained shall be considered as originating in the country or territory which accounts for the highest value of materials used in the manufacture. 6. The cumulation provided in this Article may only be applied provided that: (a) the countries involved in the acquisition of the originating status and the country of destination have concluded an agreement on administrative cooperation which ensures a correct implementation of this Article; (b) materials and products have acquired originating status by the application of the same rules of origin as provided in this Protocol; and (c) the ESA States will provide the Community, through the European Commission, with details of agreements on administrative cooperation with the other countries or territories referred to in this Article. The European Commission shall publish in the Official Journal of the European Union (C series) and the ESA States shall publish according to their own procedures the date on which the cumulation provided for in this Article may be applied with those countries or territories listed in this Article which have fulfilled the necessary requirements. 7. The cumulation provided for in this Article shall not be applicable to the products listed in Annex X. Notwithstanding that, the cumulation provided for in this Article may only be applied after 1 October 2015 for the products listed in Annex X and after 1 January 2010 for rice of tariff heading 1 006 respectively, when the materials used in the manufacture of such products are originating, or the working or processing is carried out in an ESA State or in an other ACP State member of an Economic Partnership Agreement. 8. This Article shall not apply to products of Annex XII originating in South Africa. The cumulation provided for in this Article shall apply to the products originating in South Africa listed in Annex XIII after 31 December 2009. Article 5 Cumulation with neighbouring developing countries At the request of the ESA States and following the provisions of Article 41, materials originating in a neighbouring developing country, other than an ACP State, belonging to a coherent geographical entity, a listing of which is at Annex VIII, can be considered as materials originating in an ESA State when incorporated into a product obtained there. It shall not be necessary that such materials have undergone sufficient working or processing, provided that: (a) the working or processing carried out in the ESA State exceeds the operations listed in Article 8; (b) the ESA States, the Community and the neighbouring developing countries concerned have concluded an agreement on adequate administrative cooperation procedures which will ensure correct implementation of this paragraph. The cumulation provided for in this Article shall not be applicable to the products to be listed upon a decision of the Customs Cooperation Committee. For the purpose of determining whether the products originate in the neighbouring developing country as defined in Annex VIII, the provisions of this Protocol shall apply. Article 6 Wholly obtained products 1. The following shall be considered as wholly obtained in an ESA State or in the Community: (a) mineral products extracted from their soil or from their seabed; (b) fruit and vegetable products harvested there; (c) live animals born and raised there; (d) products from live animals raised there; (e) (i) products obtained by hunting or fishing conducted there; (ii) products of aquaculture, including mariculture, where the fish are born and raised there; (f) products of sea fishing and other products taken from the sea outside the territorial waters of the Community or of an ESA State by their vessels; (g) products made aboard their factory ships exclusively from products referred to in (f); (h) used articles collected there which are fit only for the recovery of raw materials, including used tyres fit only for retreading or for use as waste; (i) waste and scrap resulting from manufacturing operations conducted there; (j) products extracted from marine soil or subsoil outside their territorial waters provided that they have sole rights to work that soil or subsoil; (k) goods produced there exclusively from the products specified in (a) to (j). 2. The terms their vessels and their factory ships in paragraph 1(f) and (g) shall apply only to vessels and factory ships: (a) which are registered in an EC Member State or in an ESA State; (b) which sail under the flag of an EC Member State or of an ESA State; (c) which meet one of the following conditions: (i) they are at least 50 per cent owned by nationals of an EC Member State or of an ESA State; or (ii) they are owned by companies  which have their head office and their main place of business in an EC Member State or in an ESA State; and  which are at least 50 per cent owned by an EC Member State or by an ESA State, public entities or nationals of that State. 3. Notwithstanding the provisions of paragraph 2, the Community shall recognise, upon request of an ESA State, that vessels chartered or leased by the ESA State be treated as their vessels to undertake fisheries activities in its exclusive economic zone provided that the charter or lease agreement, for which the Community has been offered the right of first refusal, has been accepted by the Customs Cooperation Committee as providing adequate opportunities for developing the capacity of the ESA State to fish on its own account and in particular, as conferring on the ESA State the responsibility for the nautical and commercial management of the vessel at its disposal for a significant period of time. 4. The conditions of paragraph 2 can be fulfilled in different States insofar as they belong to ESA States. In this case, products shall be deemed to have the origin of the State of the nationals or of companies to which the vessel or factory ship belongs in accordance with paragraph 2(c). In the event of a vessel or factory ship owned by nationals or companies of States belonging to different Economic Partnership Agreements, the products shall be deemed to have the origin of the State whose nationals or companies contribute to the highest share in accordance with the provisions of paragraph 2(c). Article 7 Sufficiently worked or processed products 1. For the purposes of Article 2, products which are not wholly obtained are considered to be sufficiently worked or processed when the conditions set out in the list in Annex II are fulfilled. 2. Notwithstanding paragraph 1, the products which are listed in Annex II(a) can be considered to be sufficiently worked or processed, for the purposes of Article 2, when the conditions set out in that Annex are fulfilled. 3. The conditions referred to in paragraphs 1 and 2 above indicate, for all products covered by this EPA, the working or processing which must be carried out on non-originating materials used in manufacturing and apply only in relation to such materials. Accordingly, it follows that if a product, which has acquired originating status by fulfilling the conditions set out in either list is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture. 4. Notwithstanding paragraphs 1 and 2, non-originating materials which, according to the conditions set out in Annex II and Annex II(a) should not be used in the manufacture of a given product may nevertheless be used, provided that: (a) their total value does not exceed 15 per cent of the exworks price of the product; (b) any of the percentages given in the list for the maximum value of non-originating materials are not exceeded through the application of this paragraph. 5. The provisions of paragraph 4 shall not apply to products of Chapters 50 to 63 of the Harmonized System. 6. Paragraphs 1 to 5 shall apply subject to the provisions of Article 8. Article 8 Insufficient working or processing 1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 7 are satisfied: (a) preserving operations to ensure that the products remain in good condition during transport and storage; (b) breaking-up and assembly of packages; (c) washing, cleaning; removal of dust, oxide, oil, paint or other coverings; (d) ironing or pressing of textiles; (e) simple painting and polishing operations; (f) husking, partial or total bleaching, polishing, and glazing of cereals and rice; (g) operations to colour sugar or form sugar lumps; partial or total milling of crystal sugar; (h) peeling, stoning and shelling of fruits, nuts and vegetables; (i) sharpening, simple grinding or simple cutting; (j) sifting, screening, sorting, classifying, grading, matching; (including the making-up of sets of articles); (k) simple placing in bottles, cans, flasks, bags, cases, boxes, fixing on cards or boards and all other simple packaging operations; (l) affixing or printing marks, labels, logos and other like distinguishing signs on products or their packaging; (m) simple mixing of products, whether or not of different kinds; mixing of sugar with any other material; (n) simple assembly of parts of articles to constitute a complete article or disassembly of products into parts; (o) a combination of two or more operations specified in (a) to (n); (p) slaughter of animals. 2. All operations carried out either in the Community or in the ESA States on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1. Article 9 Unit of qualification 1. The unit of qualification for the application of the provisions of this Protocol shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonized System. Accordingly, it follows that: (a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonized System in a single heading, the whole constitutes the unit of qualification; (b) when a consignment consists of a number of identical products classified under the same heading of the Harmonized System, each product must be taken individually when applying the provisions of this Protocol. 2. Where, under General Rule 5 for the interpretation of the Harmonized System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin. Article 10 Accessories, spare parts and tools Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle, which are part of the normal equipment and included in the price thereof or which are not separately invoiced, shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question. Article 11 Sets Sets, as defined in General Rule 3 for the interpretation of the Harmonized System, shall be regarded as originating when all component products are originating. Nevertheless when a set is composed of originating and non-originating products, the set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 per cent of the ex-works price of the set. Article 12 Neutral elements In order to determine whether a product is originating, it shall not be necessary to determine the origin of the following which might be used in its manufacture: (a) energy and fuel; (b) plant and equipment; (c) machines and tools; (d) goods which do not enter and which are not intended to enter into the final composition of the product. Article 13 Accounting segregation 1. Where considerable cost or material difficulties arise in keeping separate stocks of originating and non-originating fungible materials, the customs authorities may, at the written request of those concerned, authorise the so-called accounting segregation method (hereinafter referred to as the method) to be used for managing such stocks. 2. The method shall also apply to originating and non-originating raw sugar not containing added flavouring or colouring matter and destined for further refining, of subheadings 170 112, 170 113, 170 114 of the Harmonized System, which are being physically combined or mixed in an ESA State or in the Community before exportation to the Community and respectively to the ESA States. 3. The method shall ensure that, at any time, the number or quantity of products obtained which could be considered as originating in the ESA State(s) or in the Community is the same as that which would have been obtained had there been physical segregation of the stocks. 4. The customs authorities may make the grant of authorisation referred to in paragraph 1 subject to any conditions deemed appropriate. 5. The method shall be applied and the application thereof shall be recorded on the basis of the general accounting principles applicable in the country where the product was manufactured. 6. The beneficiary of the method may make out or apply for proofs of origin, as the case may be, for the quantity of products which may be considered as originating. At the request of the customs authorities, the beneficiary shall provide a statement of how the quantities have been managed. 7. The customs authorities shall monitor the use made of the authorisation and may withdraw it whenever the beneficiary makes improper use of the authorisation in any manner whatsoever or fails to fulfil any of the other conditions laid down in this Protocol. 8. For the purposes of paragraph 1, fungible materials means materials that are of the same kind and commercial quality, with the same technical and physical characteristics, and which cannot be distinguished from one another for origin purposes. TITLE III TERRITORIAL REQUIREMENTS Article 14 Principle of territoriality 1. Except as provided for in Articles 3, 4 and 5 the conditions for acquiring originating status set out in Title II must be fulfilled without interruption in the ESA States or in the Community. 2. Except as provided for in Articles 3, 4, and 5 where originating goods exported from an ESA State or from the Community to another country return, they must be considered as non-originating, unless it can be demonstrated to the satisfaction of the customs authorities that: (a) the returning goods are the same goods as those exported; and (b) they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported. Article 15 Non-alteration 1. The originating products declared for home use in a Party shall be the same products as exported from the other Party in which they obtained originating status. They shall not have been altered, transformed in any way or subjected to operations other than to preserve them in good condition or than adding or affixing marks, labels, seals or any other documentation to ensure compliance with specific domestic requirements of the importing Party, prior to being declared for home use. 2. Storage of products or consignments may take place in a non-Party provided that they remain under customs supervision in the non-Party. 3. Without prejudice to the provisions of Title V, the splitting of consignments may take place in the territory of a non-Party where carried out by the exporter or under his responsibility provided they remain under customs supervision in the non-Party. 4. In the case of doubt as to whether the conditions provided for in paragraphs 1 to 3 are complied with, the customs authorities may request the declarant to provide evidence of compliance, which may be given by any means, including contractual transport documents such as bills of lading or factual or concrete evidence based on marking or numbering of packages or any evidence related to the goods themselves. Article 16 Exhibitions 1. Originating products, sent for exhibition in a country or territory other than those referred to in Articles 3, 4 and 5 with which cumulation is applicable and sold after the exhibition for importation in the Community or in an ESA State shall benefit on importation from the provisions of the Agreement provided it is shown to the satisfaction of the customs authorities that: (a) an eorter has consigned these products from an ESA State or from the Community to the country in which the exhibition is held and has exhibited them there; (b) the products have been sold or otherwise disposed of by that exporter to a person in an ESA State or in the Community; (c) the products have been consigned during the exhibition or immediately thereafter in the state in which they were sent for exhibition; and (d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A proof of origin must be issued or made out in accordance with the provisions of Title IV and submitted to the customs authorities of the importing country in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organised for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control. Article 17 Shipment of sugar Shipment by sea between the territories of the Parties of raw sugar not containing added flavouring or colouring matter and destined for further refining, of subheadings 170 112, 170 113 and 170 114 of the Harmonized System, of different origins, shall be allowed without keeping the sugar in separate stores. It shall be ensured that the amounts of such sugar which could be considered as originating is the same as the amounts that would have been declared for import by keeping the sugar in separate stores. The last port of loading should belong to the territory of an ACP EPA State. TITLE IV PROOF OF ORIGIN Article 18 General requirements 1. Products originating in an ESA State shall, on importation into the Community and products originating in the Community shall, on importation into an ESA State, benefit from the provisions of the Agreement upon submission of either: (a) a movement certificate EUR.1, a specimen of which appears in Annex III; or (b) in the cases specified in Article 23(1), a declaration, subsequently referred to as the invoice declaration, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified; the text of the invoice declaration appears in Annex IV. 2. Notwithstanding paragraph 1, originating products within the meaning of this Protocol shall, in the cases specified in Article 29, benefit from the Agreement without it being necessary to submit any of the documents referred to above. 3. Upon notification in the Customs Cooperation Committee, products originating in one Party shall on importation into the other Party benefit from the preferential tariff treatment of this Agreement upon submission of an invoice declaration made out as provided for in Article 23 by an exporter registered in accordance with the relevant legislation of the Parties. Such notification shall stipulate that paragraph 1(a) and (b), shall cease to apply. 4. For the purpose of applying the provisions of this Title, the exporters shall endeavour to use a language common to both the ESA States and the Community. Article 19 Procedure for the issue of a movement certificate EUR.1 1. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting country on application having been made in writing by the exporter or, under the exporters responsibility, by his authorised representative. 2. For this purpose, the exporter or his authorised representative shall fill out both the movement certificate EUR.1 and the application form, specimens of which appear in Annex III. These forms shall be completed in accordance with the provisions of this Protocol. If they are handwritten, they shall be completed in ink in printed characters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 3. The exporter applying for the issue of a movement certificate EUR.1 shall be prepared to submit at any time, at the request of the customs authorities of the exporting country where the movement certificate EUR.1 is issued, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. A movement certificate EUR.1 shall be issued by the customs authorities of a Member State or of an ESA State if the products concerned can be considered as products originating in the Community or in an ESA State or in one of the other countries or territories referred to in Articles 3, 4 and 5 and fulfil the other requirements of this Protocol. 5. The issuing customs authorities shall take any steps necessary to verify the originating status of the products and the fulfilment of the other requirements of this Protocol. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporters accounts or any other check considered appropriate. The issuing customs authorities shall also ensure that the forms referred to in paragraph 2 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions. 6. The date of issue of the movement certificate EUR.1 shall be indicated in Box 11 of the certificate. 7. A movement certificate EUR.1 shall be issued by the customs authorities and made available to the exporter as soon as actual exportation has been effected or ensured. Article 20 Movement certificates EUR.1 issued retrospectively 1. Notwithstanding Article 19(7), a movement certificate EUR.1 may exceptionally be issued after exportation of the products to which it relates if: (a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or (b) it is demonstrated to the satisfaction of the customs authorities that a movement certificate EUR.1 was issued but was not accepted at importation for technical reasons. 2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the movement certificate EUR.1 relates, and state the reasons for his request. 3. The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporters application agrees with that in the corresponding file. 4. Movement certificates EUR.1 issued retrospectively must be endorsed with the following phrase in English: ISSUED RETROSPECTIVELY. 5. The endorsement referred to in paragraph 4 shall be inserted in the Remarks box of the movement certificate EUR.1. Article 21 Issue of a duplicate movement certificate EUR.1 1. In the event of theft, loss or destruction of a movement certificate EUR.1, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. 2. The duplicate issued in this way must be endorsed with the following word in English: DUPLICATE. 3. The endorsement referred to in paragraph 2 shall be inserted in the Remarks box of the duplicate movement certificate EUR.1. 4. The duplicate, which must bear the date of issue of the original movement certificate EUR.1, shall take effect as from that date. Article 22 Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously When originating products are placed under the control of a customs office in an ESA State or in the Community, it shall be possible to replace the original proof of origin by one or more movement certificates EUR.1 for the purpose of sending all or some of these products elsewhere within the ESA States or within the Community. The replacement movement certificate(s) EUR.1 shall be issued by the customs office under whose control the products are placed and endorsed by the customs authority under whose control the products are placed. Article 23 Conditions for making out an invoice declaration 1. An invoice declaration as referred to in Article 18(1)(b) may be made out: (a) by an approved exporter within the meaning of Article 24, or (b) by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed EUR 6 000. 2. An invoice declaration may be made out if the products concerned can be considered as products originating in an ESA State or in the Community or in one of the other countries or territories referred to in Articles 3, 4 and 5 and fulfil the other requirements of this Protocol. 3. The exporter making out an invoice declaration shall be prepared to submit at any time, at the request of the customs authorities of the exporting country, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice, the delivery note or another commercial document, the declaration, the text of which appears in Annex IV to this Protocol, using one of the linguistic versions set out in that Annex and in accordance with the provisions of the domestic law of the exporting country. If the declaration is handwritten, it shall be written in ink in printed characters. 5. Invoice declarations shall bear the original signature of the exporter in manuscript. However, an approved exporter within the meaning of Article 24 shall not be required to sign such declarations provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed in manuscript by him. 6. An invoice declaration may be made out by the exporter when the products to which it relates are exported, or after exportation on condition that it is presented in the importing country no longer than two years after the importation of the products to which it relates. Article 24 Approved exporter 1. The customs authorities of the exporting country may authorise any exporter who makes frequent shipments of products under the trade cooperation provisions of the Agreement to make out invoice declarations irrespective of the value of the products concerned. An exporter seeking such authorisation must offer to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of the products as well as the fulfilment of the other requirements of this Protocol. 2. The customs authorities may grant the status of approved exporter subject to any conditions which they consider appropriate. 3. The customs authorities shall grant to the approved exporter a customs authorisation number which shall appear on the invoice declaration. 4. The customs authorities shall monitor the use of the authorisation by the approved exporter. 5. The customs authorities may withdraw the authorisation at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, does not fulfil the conditions referred to in paragraph 2 or otherwise makes an incorrect use of the authorisation. Article 25 Validity of proof of origin 1. A proof of origin shall be valid for 10 months from the date of issue in the exporting country, and must be submitted within the said period to the customs authorities of the importing country. 2. Proofs of origin which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit these documents by the final date set is due to exceptional circumstances. 3. In other cases of belated presentation, the customs authorities of the importing country may accept the proofs of origin where the products have been submitted before the said final date. Article 26 Transit procedure When the products enter a State or territory referred to in Articles 3 and 4, other than the country of origin, a further period of validity of four months shall begin on the date on which the customs authorities in the country of transit enter the following in box 7 of the certificate EUR.1:  the word transit,  the name of the country of transit,  the official stamp, a specimen of which has been made available to the European Commission, in conformity with Article 36,  date of the endorsements. Article 27 Submission of proof of origin Proofs of origin shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. The said authorities may require a translation of a proof of origin and may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the implementation of the Agreement. Article 28 Importation by instalments Where, at the request of the importer and on the conditions laid down by the customs authorities of the importing country, dismantled or non-assembled products within the meaning of General Rule 2(a) for the interpretation of the Harmonized System falling within Sections XVI and XVII or heading 7 308 and 9 406 of the Harmonized System are imported by instalments, a single proof of origin for such products shall be submitted to the customs authorities upon importation of the first instalment. Article 29 Exemptions from proof of origin 1. Products sent as small packages from private persons to private persons or forming part of travellers personal luggage shall be admitted as originating products without requiring the submission of a proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Protocol and where there is no doubt as to the veracity of such a declaration. In the case of products sent by post, this declaration can be made on customs declaration CN22/CN23 or on a sheet of paper annexed to that document. 2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. 3. Furthermore, the total value of these products shall not exceed EUR 500 in the case of small packages or EUR 1 200 in the case of products forming part of travellers personal luggage. Article 30 Information procedure for cumulation purposes 1. When Articles 3(1), 4(1) and 5 are applied, the evidence of originating status within the meaning of this Protocol, of the materials coming from an ESA State, from the Community, from another ACP State, an OCTs or from another country with which cumulation is applicable shall be given by a movement certificate EUR.1 or by the suppliers declaration, a specimen of which appears in Annex V A to this Protocol, given by the exporter in the State or in the Community from which the materials came. 2. When Articles 3(4) and 4(4) are applied, the evidence of the working or processing carried out in an ESA State, in the Community, in another ACP State or in an OCTs shall be given by the suppliers declaration a specimen of which appears in Annex V B to this Protocol, given by the exporter in the State or in the Community from which the materials came. 3. A separate suppliers declaration shall be made up by the supplier for each consignment of goods on the commercial invoice related to that shipment or in an annex to that invoice, or on a delivery note or other commercial document related to that shipment which describes the materials concerned in sufficient detail to enable them to be identified. 4. The suppliers declaration may be made out on a preprinted form. 5. The suppliers declarations shall bear the origÃ ¯nal signature of the supplier in manuscript. However, where the invoice and the suppliers declaration are established using electronic data processing methods, the suppliers declaration need not be signed in manuscript provided the responsible official in the supplying company is identified to the satisfaction of the customs authorities in the State where the suppliers declarations are established. The said customs authorities may lay down conditions for the implementation of this paragraph. 6. The suppliers declarations shall be submitted to the customs authorities in the exporting country requested to issue the movement certificate EUR.1. 7. The supplier making out a declaration must be prepared to submit at any time, at the request of the customs authorities of the country where the declaration is made out, all appropriate documents proving that the information given on this declaration is correct. 8. Suppliers declarations made and information certificates issued before the date of entry into force of this Protocol in accordance with Article 26 of Protocol 1 to the Cotonou Agreement shall remain valid. Article 31 Supporting documents The documents referred to in Articles 19(3) and 23(3) used for the purpose of proving that products covered by a movement certificate EUR.1 or an invoice declaration can be considered as products originating in an ESA State, in the Community or in one of the other countries or territories referred to in Articles 3, 4 and 5 and fulfil the other requirements of this Protocol may consist, inter alia, of the following: (a) direct evidence of the processes carried out by the exporter or supplier to obtain the goods concerned, contained for example in his accounts or internal bookkeeping; (b) documents proving the originating status of materials used, issued or made out in an ESA State, in the Community or in one of the other countries or territories referred to in Articles 3, 4 and 5 where these documents are used in accordance with national law; (c) documents proving the working or processing of materials in an ESA State, in the Community or in one of the other countries or territories referred to in Articles 3, 4 and 5, issued or made out in an ESA State, in the Community or in one of the other countries or territories referred to in Articles 3, 4 and 5 where these documents are used in accordance with national law; (d) movement certificates EUR.1 or invoice declarations proving the originating status of materials used, issued or made out in an ESA State, in the Community or in one of the other countries or territories referred to in Articles 3, 4 and 5 and in accordance with this Protocol. Article 32 Preservation of proof of origin and supporting documents 1. The exporter applying for the issue of a movement certificate EUR.1 shall keep for at least three years the documents referred to in Article 19(3). 2. The exporter making out an invoice declaration shall keep for at least three years a copy of this invoice declaration as well as the documents referred to in Article 23(3). 3. The supplier making out a suppliers declaration shall keep for at least three years copies of the declaration and of the invoice, delivery notes or other commercial documents to which this declaration is annexed as well as the documents referred to in Article 30(7). 4. The customs authorities of the exporting country issuing a movement certificate EUR.1 shall keep for at least three years the application form referred to in Article 19(2). 5. The customs authorities of the importing country shall keep for at least three years the movement certificates EUR.1 and the invoice declarations submitted to them. Article 33 Discrepancies and formal errors 1. The discovery of slight discrepancies between the statements made in the proof of origin and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the proof of origin null and void if it is duly established that this document does correspond to the products submitted. 2. Obvious formal errors such as typing errors on a proof of origin should not cause this document to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in this document. Article 34 Amounts expressed in euro 1. For the application of the provisions of Article 23(1)(b) and Article 29(3) in cases where products are invoiced in a currency other than euro, amounts in the national currencies of an ESA State, of the Member States of the Community and of the other countries or territories referred to in Articles 3, 4 and 5 equivalent to the amounts expressed in euro shall be fixed annually by each of the countries concerned. 2. A consignment shall benefit from the provisions of Article 23(1)(b) or Article 29(3) by reference to the currency in which the invoice is drawn up, according to the amount fixed by the country concerned. 3. The amounts to be used in any given national currency shall be the equivalent in that currency of the amounts expressed in euro as at the first working day of October. The amounts shall be communicated to the Commission of the Communities by 15 October and shall apply from 1 January of the following year. The Commission of the European Communities shall notify all countries concerned of the relevant amounts. 4. A country may round up or down the amount resulting from the conversion into its national currency of an amount expressed in euro. The rounded-off amount may not differ from the amount resulting from the conversion by more than 5 per cent. A country may retain unchanged its national currency equivalent of an amount expressed in euro if, at the time of the annual adjustment provided for in paragraph 3, the conversion of that amount, prior to any rounding-off, results in an increase of less than 15 per cent in the national currency equivalent. The national currency equivalent may be retained unchanged if the conversion would result in a decrease in that equivalent value. 5. The amounts expressed in euro shall be reviewed by the Customs Cooperation Committee at the request of the Community or of the ESA States. When carrying out this review, the Customs Cooperation Committee shall consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in euro. TITLE V ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 35 Administrative conditions for products to benefit from the Agreement 1. Products originating within the meaning of this Protocol in the ESA States or in the Community shall benefit, at the time of the customs import declaration, from the preferences resulting from the Agreement only on condition that they were exported on or after the date on which the exporting country complies with the provisions laid down in paragraph 2. 2. The contracting Parties shall undertake to put in place: (a) the necessary national and regional arrangements required for the implementation and enforcement of the rules and procedures laid down in this Protocol, including where appropriate the arrangements necessary for the application of Articles 3, 4 and 5; (b) the administrative structures and systems necessary for an appropriate management and control of the origin of products and compliance with the other conditions laid down in this Protocol. It shall make the notifications referred to in Article 36. Article 36 Notification by customs authorities of the Parties 1. The ESA States and the Member States of the Community shall provide each other, through the Commission of the European Communities and the COMESA Secretariat respectively, with the addresses of the customs authorities responsible for issuing and verifying movement certificates EUR.1 and invoice declarations or suppliers declarations, and with specimen impressions of the stamps used in their customs offices for the issue of these certificates. Movement certificates EUR.1 and invoice declarations or suppliers declarations shall be accepted for the purpose of applying preferential treatment from the date the information is received by the Commission of the European Communities and the COMESA Secretariat respectively. 2. The ESA States and the Member States of the Community shall inform each other immediately whenever there are any changes to the information referred to in paragraph 1. 3. The authorities referred to in paragraph 1 shall act under the authority of the government of the country concerned. The authorities in charge of control and verification shall be part of the governmental authorities of the country concerned. Article 37 Mutual assistance 1. In order to ensure the proper application of this Protocol, the Community, the ESA States and the other countries referred to in Article 3, 4 and 5 shall assist each other, through the competent customs administrations, in checking the authenticity of the movement certificates EUR.1, the invoice declarations or the suppliers declarations and the correctness of the information given in these documents. 2. The authorities consulted shall furnish the relevant information concerning the conditions under which the product has been made, indicating especially the conditions in which the rules of origin have been respected in the various ESA States, in the Community and the other countries concerned referred to in Articles 3, 4 and 5. Article 38 Verification of proof of origin 1. Subsequent verifications of proofs of origin shall be carried out based on risk analysis and at random or whenever the customs authorities of the importing country have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Protocol. 2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing country shall return the movement certificate EUR.1 and the invoice, if it has been submitted, the invoice declaration, or a copy of these documents, to the customs authorities of the exporting country giving, where appropriate, the reasons for the request of verification. Any documents and information obtained suggesting that the information given on the proof of origin is incorrect shall be forwarded in support of the request for verification. 3. The verification shall be carried out by the customs authorities of the exporting country. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporters or manufacturers accounts or any other check considered appropriate. 4. If the customs authorities of the importing country decide to suspend the granting of preferential treatment to the products concerned while awaiting the results of the verification, release of the products shall be offered to the importer subject to any precautionary measures judged necessary. 5. The customs authorities requesting the verification shall be informed of the results of this verification as soon as possible. These results must indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in an ESA State, in the Community or in one of the other countries referred to in Articles 3, 4 and 5 and fulfil the other requirements of this Protocol. 6. If in cases of reasonable doubt there is no reply within 10 months of the date of the verification request or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the requesting customs authorities shall, except in exceptional circumstances, refuse entitlement to the preferences. 7. Where the verification procedure or any other available information appears to indicate that the provisions of this Protocol are being contravened, the exporting country on its own initiative or at the request of the importing country shall carry out appropriate enquires or arrange for such enquiries to be carried out with due urgency to identify and prevent such contraventions and for this purpose the exporting country concerned may invite the participation of the importing country in these verifications. Article 39 Verification of suppliers declarations 1. Verification of suppliers declarations shall be carried out based on risk analysis and at random or whenever the customs authorities of the country where such declarations have been taken into account to issue a movement certificate EUR.1 or to make out an invoice declaration, have reasonable doubts as to the authenticity of the document or the correctness of the information given in this document. 2. The customs authorities to which a suppliers declaration is submitted may request the customs authorities of the State where the declaration was made to issue an information certificate, a specimen of which appears in Annex VI to this Protocol. Alternatively, the certifying authorities to which a suppliers declaration is submitted may request the exporter to produce an information certificate issued by the customs authorities of the State where the declaration was made. A copy of the information certificate shall be preserved by the office which has issued it for at least three years. 3. The customs authorities requesting the verification shall be informed of the results thereof as soon as possible. The results must indicate clearly whether the information given in the suppliers declaration is correct and make it possible for them to determine whether and to what extent this suppliers declaration could be taken into account for issuing a movement certificate EUR.1 or for making out an invoice declaration. 4. The verification shall be carried out by the customs authorities of the country where the suppliers declaration was made out. For this purpose, they shall have the right to call for any evidence or to carry out any inspection of the suppliers account or any other check which they consider appropriate in order to verify the correctness of any suppliers declaration. 5. Any movement certificate EUR.1 or invoice declaration issued or made out on the basis of an incorrect suppliers declaration shall be considered null and void. Article 40 Dispute settlement Where disputes arise in relation to the verification procedures of Articles 38 and 39 which cannot be settled between the customs authorities requesting a verification and the customs authorities responsible for carrying out this verification or where they raise a question as to the interpretation of this Protocol, they shall be submitted to the Customs Cooperation Committee. In all cases the settlement of disputes between the importer and the customs authorities of the importing country shall take place under the legislation of that country. Article 41 Penalties Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining a preferential treatment for products. Article 42 Free zones 1. The ESA States and the Community shall take all necessary steps to ensure that products traded under cover of a proof of origin or a suppliers declaration and which in the course of transport use a free zone situated in their territory, are not substituted by other goods and do not undergo handling other than normal operations designed to prevent their deterioration. 2. By means of an exemption to the provisions contained in paragraph 1, when products originating in an ESA State or in the Community are imported into a free zone under cover of a proof of origin and undergo treatment or processing, the authorities concerned shall issue a new movement certificate EUR.1 at the exporters request, if the treatment or processing undergone complies with the provisions of this Protocol. Article 43 Customs Cooperation Committee 1. A Customs Cooperation Committee, hereinafter referred to as the Committee, shall be set up and charged with carrying out administrative cooperation with a view to the correct and uniform application of this Protocol and with carrying out any other task in the customs field. 2. The Committee shall examine regularly the effect on the ESA States and in particular on the least developed ESA States of application of the rules of origin and shall recommend to the EPA Committee appropriate measures. 3. The Committee shall take decisions on cumulation under the conditions laid down in Article 5. 4. The Committee shall take decisions on derogations from this Protocol, under the conditions laid down in Article 44. 5. The Committee shall meet regularly and with an agenda agreed in advance by the ESA States and the Community. 6. The Committee shall be composed on the one hand of experts from the Member States of the Community and of Commission officials responsible for customs questions, and on the other hand of experts representing the ESA States and of officials of regional groupings of the ESA States who are responsible for customs questions. The Committee may call upon appropriate expertise where necessary. The Office of chairperson of the Committee shall be held alternately by each of the Parties. Article 44 Derogations 1. Derogations from this Protocol may be adopted by the Customs Cooperation Committee, hereafter in this article referred to as the Committee, where the development of existing industries or the creation of new industries in the ESA States justifies them. The ESA State or States concerned shall, either before or when it submits the matter to the Committee, notify the Community of its request for a derogation together with the reasons for the request in accordance with paragraph 2. The Community shall respond positively to all the ESA States requests which are duly justified in conformity with this Article and which cannot cause serious injury to an established Community industry. 2. In order to facilitate the examination by the Committee of requests for derogation, the ESA State or States making the request shall, by means of the form given in Annex VII to this Protocol, furnish in support of its request the fullest possible information covering in particular the points listed below:  description of the finished product,  nature and quantity of materials originating in a third country,  nature and quantity of materials originating in the ESA States or the countries or territories, referred to in Articles 3 and 4 or the materials which have been processed there,  manufacturing processes,  value added,  number of employees in the enterprise concerned,  anticipated volume of exports to the Community,  other possible sources of supply for raw materials,  reasons for the duration requested in the light of efforts made to find new sources of supply,  other observations. The same rules shall apply to any requests for extension. The Committee may modify the form. 3. The examination of requests shall in particular take into account: (a) the level of development or the geographical situation of the ESA State or States concerned; (b) cases where the application of the existing rules of origin would significantly affect the ability of an existing industry in an ESA State to continue its exports to the Community, with particular reference to cases where this could lead to cessation of its activities; (c) specific cases where it can be clearly demonstrated that significant investment in an industry could be deterred by the rules of origin and where a derogation favouring the realisation of the investment program would enable these rules to be satisfied by stages. 4. In every case an examination shall be made to ascertain whether the rules relating to cumulation of origin do not provide a solution to the problem. 5. In addition, when a request for derogation concerns a least-developed or an island ESA State, its examination shall be carried out with a favourable bias having particular regard to: (a) the economic and social impact of the decision to be taken especially in respect of employment; (b) the need to apply the derogation for a period taking into account the particular situation of the ESA State concerned and its difficulties. 6. In the examination of requests, special account shall be taken, case by case, of the possibility of conferring originating status on products which include in their composition materials originating in neighbouring developing countries, least developed countries or developing countries with which one or more ESA States have special relations, provided that satisfactory administrative cooperation can be established. 7. Without prejudice to paragraphs 1 to 6, the derogation shall be granted where the value added to the non-originating products used in the ESA State concerned is at least 45 % of the value of the finished product, provided that the derogation is not such as to cause serious injury to an economic sector of the Community or of one or more Member States. 8. Without prejudice and in addition to paragraphs 1 to 7, derogations concerning canned tuna and tuna loins shall be granted within an annual quota of 8 000 tonnes for canned tuna and within an annual quota of 2 000 tonnes for tuna loins. Applications for such derogations shall be submitted by the ESA States in accordance with the abovementioned quota to the Committee, which shall grant them automatically and put them into force by means of a decision. 9. The Committee shall take steps necessary to ensure that a decision is reached as soon as possible and in any case not later than seventy-five working days after the request is received by the EC Co-chairman of the Committee. If the Community does not inform an ESA State of its position on the request within this period, the request shall be deemed to have been accepted. 10. (a) The derogation shall be valid for a period, generally of five years, to be determined by the Committee. (b) The derogation decision may provide for renewals without a new decision of the Committee being necessary, provided that the ESA State or States concerned submit, three months before the end of each period, a proof that they are still unable to meet the conditions of this Protocol which have been derogated from. If any objection is made to the extension, the Committee shall examine it as soon as possible and decide whether to prolong the derogation. The Committee shall proceed as provided for in paragraph 9. All necessary measures shall be taken to avoid interruptions in the application of the derogation. (c) In the periods referred to in subparagraphs (a) and (b), the Committee may review the terms for implementing the derogation should a significant change be found to have taken place in the substantive factors governing the decision to grant the derogation. On conclusion of its review the Committee may decide to amend the terms of its decision as regards the scope of derogation or any other condition previously laid down. TITLE VI CEUTA AND MELILLA Article 45 Special conditions 1. The term Community used in this Protocol does not cover Ceuta and Melilla. The term products originating in the Community does not cover products originating in Ceuta and Melilla. 2. The provisions of this Protocol shall apply mutatis mutandis in determining whether products may be deemed as originating in an ESA State when imported into Ceuta and Melilla. 3. Where products wholly obtained in Ceuta, Melilla or in the Community undergo working and processing in an ESA State, they shall be considered as having been wholly obtained in an ESA State. 4. Working or processing carried out in Ceuta, Melilla or in the Community shall be considered as having been carried out in an ESA State, when materials undergo further working or processing in an ESA State. 5. For the purpose of implementing paragraphs 3 and 4, the insufficient operations listed in Article 8 of this Protocol shall not be considered as working or processing. 6. Ceuta and Melilla shall be considered as a single territory. TITLE VII FINAL PROVISIONS Article 46 Amendments to the Protocol The EPA Committee may decide to amend the provisions of this Protocol. Article 47 Annexes The Annexes to this Protocol shall form an integral part thereof. Article 48 Implementation of the Protocol The Community and the ESA States shall each take the steps necessary to implement this Protocol. ANNEX I TO PROTOCOL 1 INTRODUCTORY NOTES TO THE LIST IN ANNEX II Note 1: The list sets out the conditions required for all products to be considered as sufficiently worked or processed within the meaning of Article 7 of the Protocol. Note 2: 1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonized System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in columns 3 or 4. Where, in some cases, the entry in the first column is preceded by an ex, this signifies that the rules in columns 3 or 4 apply only to the part of that heading as described in column 2. 2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in columns 3 or 4 apply to all products which, under the Harmonized System, are classified in headings of the chapter or in any of the headings grouped together in column 1. 3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in columns 3 or 4. 4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 has to be applied. Note 3: 1. The provisions of Article 7 of the Protocol concerning products having acquired originating status which are used in the manufacture of other products apply regardless of whether this status has been acquired inside the factory where these products are used or in another factory in the Community or in the ESA States. Example: An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 per cent of the ex-works price, is made from other alloy steel roughly shaped by forging of heading No ex 7224. If this forging has been forged in the Community from a non-originating ingot, it has already acquired originating status by virtue of the rule for heading No ex 7224 in the list. The forging can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory or in another factory in the Community. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 2. The rule in the list represents the minimum amount of working or processing required and the carrying out of more working or processing also confers originating status; conversely, the carrying out of less working or processing cannot confer originating status. Therefore, if a rule provides that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not. 3. Without prejudice to Note 3.2 where a rule states that materials of any heading may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression manufacture from materials of any heading, including other materials of heading No ¦ means that only materials classified in the same heading as the product of a different description than that of the product as given in column 2 of the list may be used. 4. When a rule in the list specifies that a product may be manufactured from more than one material, this means that any one or more materials may be used. It does not require that all be used. Example: The rule for fabrics of heading Nos 5208 to 5212 provides that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; it is possible to use one or the other or both. 5. Where a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. (See also Note 6.3 below in relation to textiles). Example: The rule for prepared foods of heading No 1904 which specifically excludes the use of cereals and their derivatives does not prevent the use of mineral salts, chemicals and other additives which are not products from cereals. However, this does not apply to products which, although they cannot be manufactured from the particular materials specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture. Example: In the case of an article of apparel of ex Chapter 62 made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth  even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn  that is the fibre stage. 6. Where, in a rule in the list, two percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. In other words, the maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore, the individual percentages must not be exceeded in relation to the particular materials they apply to. Note 4: 1. The term natural fibres is used in the list to refer to fibres other than artificial or synthetic fibres. It is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, includes fibres that have been carded, combed or otherwise processed but not spun. 2. The term natural fibres includes horsehair of heading No 0503, silk of heading Nos 5002 and 5003 as well as the wool fibres, fine or coarse animal hair of heading Nos 5101 to 5105, the cotton fibres of heading Nos 5201 to 5203 and the other vegetable fibres of heading Nos 5301 to 5305. 3. The terms textile pulp, chemical materials and paper-making materials are used in the list to describe the materials not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns. 4. The term man-made staple fibres is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of heading Nos 5501 to 5507. Note 5: 1. Where for a given product in the list a reference is made to this note, the conditions set out in column 3 shall not be applied to any basic textile materials, used in the manufacture of this product, which, taken together, represent 10 per cent or less of the total weight of all the basic textile materials used. (See also Notes 5.3 and 5.4 below). 2. However, the tolerance mentioned in Note 5.1 may only be applied to mixed products which have been made from two or more basic textile materials. The following are the basic textile materials:  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile bast fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments,  artificial man-made filaments,  current conducting filaments,  synthetic man-made staple fibres of polypropylene,  synthetic man-made staple fibres of polyester,  synthetic man-made staple fibres of polyamide,  synthetic man-made staple fibres of polyacrylonitrile,  synthetic man-made staple fibres of polyimide,  synthetic man-made staple fibres of polytetrafluoroethylene,  synthetic man-made staple fibres of polyphenylene sulphide,  synthetic man-made staple fibres of polyvinyl chloride,  other synthetic man-made staple fibres,  artificial man-made staple fibres of viscose,  other artificial man-made staple fibres,  yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped,  yarn made of polyurethane segmented with flexible segments of polyester whether or not gimped,  products of heading No 5605 (metallized yarn) incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film,  other products of heading No 5605. Example: A yarn of heading No 5205 made from cotton fibres of heading No 5203 and synthetic staple fibres of heading No 5506 is a mixed yarn. Therefore, non-originating synthetic staple fibres that do not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) may be used up to a weight of 10 per cent of the yarn. Example: A woollen fabric of heading No 5112 made from woollen yarn of heading No 5107 and synthetic yarn of staple fibres of heading No 5509 is a mixed fabric. Therefore synthetic yarn which does not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) or woollen yarn that does not satisfy the origin rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning) or a combination of the two may be used provided their total weight does not exceed 10 per cent of the weight of the fabric. Example: Tufted textile fabric of heading No 5802 made from cotton yarn of heading No 5205 and cotton fabric of heading No 5210 is only a mixed product if the cotton fabric is itself a mixed fabric being made from yarns classified in two separate headings or if the cotton yarns used are themselves mixtures. Example: If the tufted textile fabric concerned had been made from cotton yarn of heading No 5205 and synthetic fabric of heading No 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is accordingly a mixed product. 3. In the case of products incorporating yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped this tolerance is 20 per cent in respect of this yarn. 4. In the case of products incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two layers of plastic film, this tolerance is 30 per cent in respect of this strip. Note 6: 1. In the case of those textile products, which are marked in the list by a footnote referring to this Introductory Note, textile trimmings and accessories which do not satisfy the rule set out in the list in column 3 for the made up products concerned may be used provided that their weight does not exceed 10 % of the total weight of all the textile materials incorporated. Textile trimmings and accessories are those classified in Chapters 50 to 63. Linings and interlinings are not be regarded as trimmings or accessories. 2. Any non-textile trimmings and accessories or other materials used which contain textiles do not have to satisfy the conditions set out in column 3 even though they fall outside the scope of Note 3.5. 3. In accordance with Note 3.5, any non-originating non-textile trimmings and accessories or other product, which do not contain any textiles, may, anyway, be used freely where they cannot be made from the materials listed in column 3. For example (1), if a rule in the list says that for a particular textile item, such as a blouse, yarn must be used, this does not prevent the use of metal items, such as buttons, because they cannot be made from textile materials. 4. Where a percentage rule applies, the value of trimmings and accessories must be taken into account when calculating the value of the non-originating materials incorporated. Note 7: 1. For the purposes of heading Nos ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, the specific processes are the following: (a) vacuum distillation; (b) redistillation by a very thorough fractionation process (2); (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerization; (h) alkylation; (i) isomerization. 2. For the purposes of heading Nos 2710, 2711 and 2712, the specific processes are the following: (a) vacuum distillation; (b) redistillation by a very thorough fractionation process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerization; (h) alkylation; (i) isomerization; (j) in respect of heavy oils falling within heading No ex 2710 only, desulphurization with hydrogen resulting in a reduction of at least 85 per cent of the sulphur content of the products processed (ASTM D 1266-59 T method); (k) in respect of products falling within heading No 2710 only, deparaffining by a process other than filtering; (l) in respect of heavy oils falling within heading No ex 2710 only, treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurization, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of heading No ex 2710 (e.g. hydrofinishing or decolorization) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (m) in respect of fuel oils falling within heading No ex 2710 only, atmospheric distillation, on condition that less than 30 per cent of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method; (n) in respect of heavy oils other than gas oils and fuel oils falling within heading No ex 2710 only, treatment by means of a high-frequency electrical brush-discharge. For the purposes of heading Nos ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, simple operations such as cleaning, decanting, desalting, water separation, filtering, colouring, marking, obtaining a sulphur content as a result of mixing products with different sulphur contents, any combination of these operations or like operations do not confer origin. (1) This example is given for the purpose of explanation only. It is not legally binding. (2) See additional Explanatory Note 4(b) to Chapter 27 of the Combined Nomenclature. ANNEX II TO PROTOCOL 1 LIST OF WORKING OR PROCESSING REQUIRED TO BE CARRIED OUT ON NON-ORIGINATING MATERIALS IN ORDER THAT THE PRODUCT MANUFACTURED CAN OBTAIN ORIGINATING STATUS The products mentioned in the list may not all be covered by this Agreement. It is therefore necessary to consult the other parts of this Agreement. HS heading No. (1) Description of product (2) Working or processing carried out on non-originating materials that confers originating status (3) or (4) Chapter 01 Live animals All the animals of Chapter 1 used must be wholly obtained Chapter 02 Meat and edible meat offal Manufacture in which all the materials of Chapters 1 and 2 used must be wholly obtained ex Chapter 03 Fish and crustaceans, molluscs and other aquatic invertebrates; except for: All the materials of Chapter 3 used must be wholly obtained 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled of frozen Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex 0306 Crustaceans, whether in shell or not, dried, salted or in brine; smoked crustaceans, whether in shell or not, whether or not cooked before or during the smoking process; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex 0307 Molluscs, whether in shell or not, dried, salted or in brine; smoked molluscs, whether in shell or not, whether or not cooked before or during the smoking process; flours, meals and pellets of molluscs, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex 0308 Aquatic invertebrates other than crustaceans and molluscs, dried, salted or in brine; smoked aquatic invertebrates other than crustaceans and molluscs, whether or not cooked before or during the smoking process; flours, meals and pellets of aquatic invertebrates other than crustaceans and molluscs, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the exworks price of the product ex Chapter 04 Dairy produce; birds eggs; natural honey; edible products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 4 used must be wholly obtained 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa Manufacture in which:  all the materials of Chapter 4 used must be wholly obtained;  any fruit juice (except those of pineapple, lime or grapefruit) of heading No 2009 used must already be originating;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 05 Products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 5 used must be wholly obtained ex 0502 Prepared pigs, hogs or boars bristles and hair Cleaning, disinfecting, sorting and straightening of bristles and hair Chapter 06 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage Manufacture in which:  all the materials of Chapter 6 used must be wholly obtained;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 07 Edible vegetables and certain roots and tubers Manufacture in which all the materials of Chapter 7 used must be wholly obtained; Chapter 08 Edible fruit and nuts; peel of citrus fruits or melons Manufacture in which:  all the fruit and nuts used must be wholly obtained;  the value of any materials of Chapter 17 used does not exceed 30 % of the value of the ex-works price of the product ex Chapter 09 Coffee, tea, matÃ © and spices; except for: Manufacture in which all the materials of Chapter 9 used must be wholly obtained 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion Manufacture from materials of any heading 0902 Tea, whether or not flavoured Manufacture from materials of any heading ex 0910 Mixtures of spices Manufacture from materials of any heading Chapter 10 Cereals Manufacture in which all the materials of Chapter 10 used must be wholly obtained ex Chapter 11 Products of the milling industry; malt; starches; inulin; wheat gluten; except for: Manufacture in which all the cereals, edible vegetables, roots and tubers of heading No 0714 or fruit used must be wholly obtained ex 1106 Flour, meal and powder of the dried, shelled leguminous vegetables of heading No 0713 Drying and milling of leguminous vegetables of heading No 0708 ex Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder Manufacture in which all the materials of Chapter 12 used must be wholly obtained ex 1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, chilled, or frozen, whether or not cut, crushed or powdered: ex 1211 90 Other plants and parts of plants, incl. seeds and fruits, (excl. ginseng roots, coca leaf, poppy straw, ephedra and tonquin beans) Manufacture in which the value of the originating nuts and oil seeds of heading Nos 0801 , 0802 and 1202 to 1207 used exceeds 60 % of the ex-works price of the product 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) Manufacture in which the value of any materials of heading No 1301 used may not exceed 50 % of the ex-works price of the product 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: Mucilages and thickeners, modified, derived from vegetable products Manufacture from non-modified mucilages and thickeners Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 14 Vegetable plaiting materials; vegetable products not elsewhere specified or included Manufacture in which all the materials of Chapter 14 used must be wholly obtained ex Chapter 15 Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animals or vegetable waxes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 1501 Pig fat (including lard) and poultry fat, other than that of heading no. 0209 or 1503 : Fats from bones or waste Manufacture from materials of any heading except those of heading Nos 0203 , 0206 or 0207 or bones of heading No 0506 Other Manufacture from meat or edible offal of swine of heading No 0203 or 0206 or of meat and edible offal of poultry of heading No 0207 1502 Fats of bovine animals, sheep or goats, other than those of heading No 1503 Fats from bones or waste Manufacture from materials of any heading except those of heading Nos 0201 , 0202 , 0204 or 0206 or bones of heading No 0506 Other Manufacture in which all the materials of Chapter 2 used must be wholly obtained 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified: Solid fractions Manufacture from materials of any heading including other materials of heading No 1504 Other Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex 1505 Refined lanolin Manufacture from crude wool grease of heading No 1505 1506 Other animals fats and oils and their fractions, whether or not refined, but not chemically modified: Solid fractions Manufacture from materials of any heading including other materials of heading No 1506 Other Manufacture in which all the materials of Chapter 2 used must be wholly obtained 1507 to 1515 Vegetable oils and their fractions:  Soya, ground nut, palm, copra, palm kernel, babassu, tung and oiticica oil, myrtle wax and Japan wax, fractions of jojoba oil and oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption  Solid fractions, except for that of jojoba oil  Other Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture from other materials of heading Nos 1507 to 1515 Manufacture in which all the vegetable materials used must be wholly obtained 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared Manufacture in which:  all the materials of Chapter 2 used must be wholly obtained;  all the vegetable materials used must be wholly obtained. However, materials of headings 1507 , 1508 , 1511 and 1513 may be used 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516 Manufacture in which:  all the materials of Chapters 2 and 4 used must be wholly obtained;  all the vegetable materials used must be wholly obtained. However, materials of headings 1507 , 1508 , 1511 and 1513 may be used ex Chapter 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates; except for: Manufacture from animals of Chapter 1 1604 and 1605 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs; Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex Chapter 17 Sugars and sugar confectionery; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: Chemically pure maltose and fructose Manufacture from materials of any heading including other materials of heading No 1702 Other sugars in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product Other Manufacture in which all the materials used must already be originating ex 1703 Molasses resulting from the extraction or refining of sugar, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1704 Sugar confectionery (including white chocolate), not containing cocoa Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product Chapter 18 Cocoa and cocoa preparations Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404 , not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included: Malt extract Manufacture from cereals of Chapter 10 Other Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: Containing 20 % or less by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which all the cereals and derivatives (except durum wheat and its derivatives) used must be wholly obtained Containing more than 20 % by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which:  all cereals and derivatives (except durum wheat and its derivatives) used must be wholly obtained;  all the materials of Chapters 2 and 3 used must be wholly obtained 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or in similar forms Manufacture from materials of any heading except potato starch of heading No 1108 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included Manufacture:  from materials not classified within heading No 1806 ;  in which all the cereals and flour (except durum wheat and its derivates and Zea indurata maize) used must be wholly obtained;  in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1905 Bread, pastry, cakes, biscuits and other bakers wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture from materials of any heading except those of Chapter 11 ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants; except for: Manufacture in which all the fruit, nuts or vegetables used must be wholly obtained ex 2001 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product ex 2004 and ex 2005 Potatoes in the form of flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product 2006 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallized) Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex 2008 Nuts, not containing added sugar or spirit Manufacture in which the value of the originating nuts and oil seeds of heading Nos 0801 , 0802 and 1202 to 1207 used exceeds 60 % of the ex-works price of the product Peanut butter; mixtures based on cereals; palm hearts; maize (corn) Manufacture in which all the materials used are classified within a heading other than that of the product Other except for fruit and nuts cooked otherwise than by steaming or boiling in water, not containing added sugar, frozen Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 21 Miscellaneous edible preparations; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  all the chicory used must be wholly obtained 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard: Sauces and preparations therefor; mixed condiments and mixed seasonings Manufacture in which all the materials used are classified within a heading other than that of the product. However, mustard flour or meal or prepared mustard may be used Mustard flour and meal and prepared mustard Manufacture from materials of any heading ex 2104 Soups and broths and preparations therefor Manufacture from materials of any heading except prepared or preserved vegetables of heading Nos 2002 to 2005 2106 Food preparations not elsewhere specified or included Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 22 Beverages, spirits and vinegar; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  all the grapes or any material derived from grapes used must be wholly obtained 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product;  any fruit juice used (except for pineapple, lime and grapefruit juices) must already be originating 2207 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength. Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages Manufacture:  using materials not classified in headings 2207 or 2208 ,  in which all the grapes or any materials derived from grapes used must be wholly obtained or if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume Manufacture:  from materials not classified within heading Nos 2207 or 2208 ,  in which all the grapes or any material derived from grapes used must be wholly obtained or if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume ex Chapter 23 Residues and waste from the food industries; prepared animal fodder; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 2301 Whale meal; flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex 2303 Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight Manufacture in which all the maize used must be wholly obtained ex 2306 Oil cake and other solid residues resulting from the extraction of olive oil, containing more than 3 % of olive oil Manufacture in which all the olives used must be wholly obtained 2309 Preparations of a kind used in animal feeding Manufacture in which:  all the cereals, sugar or molasses, meat or milk used must already be originating;  all the materials of Chapter 3 used must be wholly obtained ex Chapter 24 Tobacco and manufactured tobacco substitutes; except for: Manufacture in which all the materials of Chapter 24 used must be wholly obtained 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex 2403 Smoking tobacco Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex Chapter 25 Salt; sulphur; earths and stone; plastering materials, lime and cement; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 2504 Natural crystalline graphite, with enriched carbon content, purified and ground Enriching of the carbon content, purifying and grinding of crude crystalline graphite ex 2515 Marble, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of marble (even if already sawn) of a thickness exceeding 25 cm ex 2516 Granite, porphyry, basalt, sandstone and other monumental and building stone, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of stone (even if already sawn) of a thickness exceeding 25 cm ex 2518 Calcined dolomite Calcination of dolomite not calcined ex 2519 Crushed natural magnesium carbonate (magnesite), in hermetically-sealed containers, and magnesium oxide, whether or not pure, other than fused magnesia or dead-burned (sintered) magnesia Manufacture in which all the materials used are classified within a heading other than that of the product. However, natural magnesium carbonate (magnesite) may be used ex 2520 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2524 Natural asbestos fibres Manufacture from asbestos concentrate ex 2525 Mica powder Grinding of mica or mica waste ex 2530 Earth colours, calcined or powdered Calcination or grinding of earth colours Chapter 26 Ores, slag and ash Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex 2709 Crude oils obtained from bituminous minerals Destructive distillation of bituminous materials 2710 Petroleum oils and oils obtained from bituminous materials, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous materials, these oils being the basic constituents of the preparations Operations of refining and/or one or more specific process(es) (2) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2711 Petroleum gases and other gaseous hydrocarbons Operations of refining and/or one or more specific process(es) (1) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes and similar products obtained by synthesis or by other processes, whether or not coloured Operations of refining and/or one or more specific process(es) (3) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous materials Operations of refining and/or one or more specific process(es) (4) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2714 Bitumen and asphalt, natural; bituminous or oil shale and tar sands; asphaltites and asphaltic rocks Operations of refining and/or one or more specific process(es) (5) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2715 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Operations of refining and/or one or more specific process(es) (3) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex Chapter 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2805 Mischmetall Manufacture by electrolytic or thermal treatment in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2811 Sulphur trioxide Manufacture from sulphur dioxide Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2833 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2840 Sodium perborate Manufacture from disodium tetraborate pentahydrate Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2852 Mercury compounds of Internal ethers, cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivatives Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading No 2909 used may not exceed 20 % of the ex-works price of the product Manufacture from materials of any heading Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Mercury compounds of Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932 , 2933 and 2934 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included, containing mercury compounds Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Diagnostic or laboratory reagents on a backing, prepared diagnostic or laboratory reagents, containing mercury compounds, whether or not on a backing, other than those of heading 3002 or 3006 ; certified reference materials, containing mercury compounds Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 29 Organic chemicals; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2901 Acyclic hydrocarbons for use as power or heating fuels Operations of refining and/or one or more specific process(es) (6) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels Operations of refining and/or one or more specific process(es) (7) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex 2905 Metal alcoholates of alcohols of this heading and of ethanol Manufacture from materials of any heading, including other materials of heading No 2905 . However, metal alcoholates of this heading may be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2915 and 2916 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2932 Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading No 2909 used may not exceed 20 % of the ex-works price of the product Manufacture from materials of any heading Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932 and 2933 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2934 Nucleic acids and their salts; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932 , 2933 and 2934 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 2937 Hormones, prostaglandins, thromboxanes and leukotrienes, natural or reproduced by synthesis; derivatives and structural analogues thereof, including chain modified polypeptides, used primarily as hormones: Other heterocyclic compounds with nitrogen hetero-atom(s) only Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932 and 2933 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other nucleic acids and their salts; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932 , 2933 and 2934 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Ex29 39 11 Concentrates of poppy straw containing not less than 50 % by weight of alkaloids Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 2939 80 Alkaloids of non-vegetal origin  Heterocyclic compounds with nitrogen hetero-atom(s) only  Nucleic acids and their salts; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932 and 2933 used may not exceed 20 % of the ex-works price of the product Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932 , 2933 and 2934 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 30 Pharmaceutical products; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified immunological products, whether or not modified or obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products: Other carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds, in the form of peptides and proteins which are directly involved in the regulation of immunological processes Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Products consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses or unmixed products for these uses, put up in measured doses or in forms or packings for retail sale Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product Other: human blood Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product animal blood prepared for therapeutic or prophylactic uses Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product blood fractions other than antisera, haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product other Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product Other heterocyclic compounds with nitrogen hetero-atom(s) only, containing an unfused imidazole ring (whether or not hydrogenated) in the structure, in the form of peptides and proteins which are directly involved in the regulation of immunological processes Manufacture from materials of any heading. However, the value of all the materials of headings 2932 and 2933 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other nucleic acids and their salts, whether or not chemically defined, in the form of peptides and proteins which are directly involved in the regulation of immunological processes; other heterocyclic compounds, in the form of peptides and proteins which are directly involved in the regulation of immunological processes Manufacture from materials of any heading. However, the value of all the materials of headings 2932 , 2933 and 2934 used shall not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other hormones, prostaglandins, thromboxanes and leukotrienes, natural or reproduced by synthesis, in the form of peptides and proteins (other than goods of heading 2937 ) which are directly involved in the regulation of immunological processes; derivatives and structural analogues thereof, including chain modified polypeptides, used primarily as hormones, in the form of peptides and proteins (other than goods of heading 2937 ) which are directly involved in the regulation of immunological processes Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other polyethers, in primary forms, in the form of peptides and proteins which are directly involved in the regulation of immunological processes Manufacture in which the value of the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (e) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 3003 and 3004 Medicaments (excluding goods of heading No 3002 , 3005 or 3006 ):  Obtained from amikacin of heading No 2941  Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials of heading No 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex works price of the product Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials of heading No 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex-works price of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 3006 Appliances identifiable for ostomy use made of plastic Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Sterile absorbable surgical or dental yarn and sterile surgical or dental adhesion barriers, whether or not absorbable: Made of plastic: Flat products, further worked than only surface-worked or cut into forms other than rectangular (including square); other products, further worked than only surface-worked Addition homopolymerization products in which a single monomer contributes more than 99 % by weight to the total polymer content Other Made of fabrics Manufacture in which the value of any materials of Chapter 39 used does not exceed 50 % of the ex-works price of the product Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (8) Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (8) Manufacture from yarn (9) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 3006 70 Gel preparations designed to be used in human or veterinary medicine as a lubricant for parts of the body for surgical operations or physical examinations or as a coupling agent between the body and medical instruments Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 3006 92 Waste pharmaceuticals: Other chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 31 Fertilisers; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3105 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phosphorous and potassium; other fertilizers; goods of this Chapter, in tablets or similar forms or in packages of a gross weight not exceeding 10 kg, except for:  sodium nitrate  calcium cyanamide  potassium sulphate  magnesium potassium sulphate Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3201 Tannins and their salts, ethers, esters and other derivatives Manufacture from tanning extracts of vegetable origin Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3205 Colour lakes; preparations as specified in Note 3 to this Chapter based on colour lakes (10) Manufacture from materials of any heading, except headings Nos 3203 , 3204 and 3205 . However, materials from heading No 3205 may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different group (11) in this heading. However, materials of the same group may be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70 % by weight Operations of refining and/or one or more specific process(es) (12) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 3404 Artificial waxes and prepared waxes:  With a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product Other Manufacture from materials of any heading, except:  hydrogenated oils having the character of waxes of heading No 1516 ; Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading No 3823 ; materials of heading No 3404 However, these materials may be used provided their value does not exceed 20 % of the ex-works price of the product. ex Chapter 35 Albuminoidal substances; modified starches; glues; enzymes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches: Starch ethers and esters Manufacture from materials of any heading, including other materials of heading No 3505 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture from materials of any heading, except those of heading No 1108 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3507 Prepared enzymes not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 37 Photographic or cinematographic goods; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3701 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitized, unexposed, whether or not in packs: Instant print film for colour photography, in packs Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 or 3702 . However, materials from heading No 3702 may be used provided their value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture in which all the materials used are classified within a heading other than heading No 3701 or 3702 . However, materials from heading Nos 3701 and 3702 may be used provided their value taken together, does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3702 Photographic film in rolls, sensitized, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitized, unexposed Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 or 3702 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3704 Photographic plates, film paper, paperboard and textiles, exposed but not developed Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 to 3704 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 38 Miscellaneous chemical products; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3801 Colloidal graphite in suspension in oil and semi-colloidal graphite; carbonaceous pastes for electrodes Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Graphite in paste form, being a mixture of more than 30 % by weight of graphite with mineral oils Manufacture in which the value of all the materials of heading No 3403 used does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3803 Refined tall oil Refining of crude tall oil Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3805 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3806 Ester gums Manufacture from resin acids Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 3807 Wood pitch (wood tar pitch) Distillation of wood tar Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils: Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials of heading No 3811 used does not exceed 50 % of the ex-works price of the product Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3812 Prepared rubber accelerators; compound plasticizers for rubber or plastics, not elsewhere specified or included; anti-oxidizing preparations and other compound stabilizers for rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3813 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3814 Organic composite solvents and thinners, not elsewhere specified or included; prepared paint or vanish removers Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3818 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3819 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3820 Anti-freezing preparations and prepared de-icing fluids Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 3821 Prepared culture media for the maintenance of micro-organisms (including viruses and the like) or of plant, human or animal cells. Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3822 Diagnostic or laboratory reagents on a backing and prepared diagnostic or laboratory reagents, whether or not on a backing, other than those of heading No 3002 or 3006 Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols. Industrial monocarboxylic fatty acids, acid oils from refining Manufacture in which all the materials used are classified within a heading other than that of the product Industrial fatty alcohols Manufacture from materials of any heading including other materials of heading No 3823 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: The following of this heading: Prepared binders for foundry moulds or cores based on natural resinous products Naphthenic acids, their water insoluble salts and their esters Sorbitol other than that of heading No 2905 Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts Ion exchangers Getters for vacuum tubes Alkaline iron oxide for the purification of gas Ammoniacal gas liquors and spent oxide produced in coal gas purification Sulphonaphthenic acids, their water insoluble salts and their esters Fusel oil and Dippels oil Mixtures of salts having different anions Copying pastes with a basis of gelatin, whether or not on a paper or textile backing Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 3825 Residual products of the chemical or allied industries, not elsewhere specified or included; municipal waste; sewage sludge; other wastes specified in note 6 to this chapter: Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters, poultices), impregnated or coated with pharmaceutical substances or put up in forms or packings for retail sale for medical, surgical, dental or veterinary purposes Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Clinical waste: surgical gloves, mittens and mitts Manufacture in which all the materials used are classified within a heading other than that of the product Syringes, needles, catheters, cannulae and the like Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 3826 Biodiesel and mixtures thereof, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3901 to 3915 Plastics in primary forms, waste, parings and scrap, of plastic; except for heading Nos ex 3907 and 3912 for which the rules are set out below: Addition homopolymerization products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (13) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other Manufacture in which the value of the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (13) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3907 Copolymer, made from polycarbonate and acrylonitrile-butadiene-styrene copolymer (ABS) Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product (14) Polyester Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product and/or manufacture from polycarbonate of tetrabromo-(bisphenol A) 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms Manufacture in which the value of any materials classified in the same heading as the product does not exceed 20 % of the ex-works price of the product 3916 to 3921 Semi-manufactures and articles of plastics; except for headings Nos ex 3916 , ex 3917 , ex 3920 and ex 3921 , for which the rules are set out below: Flat products, further worked than only surface-worked or cut into forms other than rectangular (including square); other products, further worked than only surface-worked Other: Manufacture in which the value of any materials of Chapter 39 used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Addition homopolymerization products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (15) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (16) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3916 and ex 3917 Profile shapes and tubes Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials classified within the same heading as the product does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 3920 Ionomer sheet or film Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neutralized with metal ions, mainly zinc and sodium Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Sheets of regenerated cellulose, polyamides or polyethylene Manufacture in which the value of any materials classified in the same heading as the product does not exceed 20 % of the ex-works price of the product ex 3921 Foils of plastic, metallized Manufacture from highly transparent polyester foils with a thickness of less than 23 micron (17) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 3922 to 3926 Articles of plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 40 Rubber and articles thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4001 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip Manufacture in which the value of all the materials used, except natural rubber, does not exceed 50 % of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber: Retreaded pneumatic, solid or cushion tyres, of rubber Retreading of used tyres Other Manufacture from materials of any heading, except those of heading Nos 4011 or 4012 ex 4017 Articles of hard rubber Manufacture from hard rubber ex Chapter 41 Raw hides and skins (other than furskins) and leather; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4102 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104 to 4106 Tanned or crust hides and skins, without wool or hair on, whether or not split, but not further prepared Retanning of pre-tanned leather Manufacture in which all the materials used are classified within a heading other than that of the product 4107 Leather further prepared after tanning or crusting, including parchment dressed leather, of bovine (including buffalo) or equine animals, without hair on, whether or not split, other than leather of heading 4114 : Retanning of pre-tanned leather Manufacture in which all the materials used are classified within a heading other than that of the product ex 4114 Patent leather and patent laminated leather; metallized leather Manufacture from leather of heading Nos 4104 to 4107 , 4112 or 4113 , provided its value does not exceed 50 % of the ex-works price of the product Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silk worm gut) Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 43 Furskins and artificial fur; manufactures thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4302 Tanned or dressed furskins, assembled: Plates, crosses and similar forms Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed furskins Other Manufacture from non-assembled, tanned or dressed furskins 4303 Articles of apparel, clothing accessories and other articles of furskin Manufacture from non-assembled tanned or dressed furskins of heading No 4302 ex Chapter 44 Wood and articles of wood; wood charcoal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4403 Wood roughly squared Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, of a thickness exceeding 6 mm, planed, sanded or finger-jointed Planing, sanding or finger-jointing ex 4408 Veneer sheets and sheets for plywood, of a thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled of a thickness not exceeding 6 mm, planed, sanded or finger-jointed Splicing, planing, sanding or finger-jointing ex 4409 Wood continuously shaped along any of its edges or faces, whether or not planed, sanded or finger-jointed:  Sanded or finger-jointed Sanding or finger-jointing Beadings and mouldings Beading or moulding ex 4410 to ex 4413 Beadings and mouldings, including moulded skirting and other moulded boards Beading or moulding ex 4415 Packing cases, boxes, crates, drums and similar packings, of wood Manufacture from boards not cut to size ex 4416 Casks, barrels, vats, tubs and other coopers products and parts thereof, of wood Manufacture from riven staves, not further worked than sawn on the two principal surfaces ex 4418 Builders joinery and carpentry of wood Manufacture in which all the materials used are classified within a heading other than that of the product. However, cellular wood panels, shingles and shakes may be used Beadings and mouldings Beading or moulding ex 4421 Match splints; wooden pegs or pins for footwear Manufacture from wood of any heading except drawn wood of heading No 4409 ex Chapter 45 Cork and articles of cork; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 4503 Articles of natural cork Manufacture from cork of heading No 4501 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 47 Pulp of wood or of other fibrous cellulosic material; recovered (waste and scrap) paper or paperboard Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 48 Paper and paperboard; articles of paper pulp, of paper or of paperboard; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 4811 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809 ), duplicator stencils and offset plates, of paper, whether or not put up in boxes Manufacture from paper-making materials of Chapter 47 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Manufacturing in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4818 Toilet paper Manufacture from paper-making materials of Chapter 47 ex 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4820 Letter pads Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape Manufacture from paper-making materials of Chapter 47 ex Chapter 49 Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 4909 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Manufacture from materials not classified within heading Nos 4909 or 4911 4910 Calendars of any kind, printed, including calendar blocks: Calendars of the perpetual type or with replaceable blocks mounted on bases other than paper or paperboard Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Other Manufacture from materials not classified in heading Nos 4909 or 4911 ex Chapter 50 Silk; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock), carded or combed Carding or combing of silk waste 5004 to ex 5006 Silk yarn and yarn spun from silk waste Manufacture from (18):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  other natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5007 Woven fabrics of silk or of silk waste: Manufacture from yarn (19) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5106 to 5110 Yarn of wool, of fine or coarse animal hair or of horsehair Manufacture from (19):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5111 to 5113 Woven fabrics of wool, of fine or coarse animal hair or of horsehair: Manufacture from yarn (20) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 52 Cotton; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5204 to 5207 Yarn and thread of cotton Manufacture from (21):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5208 to 5212 Woven fabrics of cotton Manufacture from yarn (21) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5306 to 5308 Yarn of other vegetable textile fibres; paper yarn Manufacture from (22):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5309 to 5311 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn: Manufacture from yarn (22) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5401 to 5406 Yarn, monofilament and thread of man-made filaments Manufacture from (22)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5407 and 5408 Woven fabrics of man-made filament yarn: Manufacture from yarn (23) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5501 to 5507 Man-made staple fibres Manufacture from chemical materials or textile pulp 5508 to 5511 Yarn and sewing thread of man-made staple fibres Manufacture from (23):  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  Chemical materials or textile pulp, or  paper-making materials 5512 to 5516 Woven fabrics of man-made staple fibres: Manufacture from yarn (24) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof; except for: Manufacture from (25):  coir yarn,  natural fibres,  chemical materials or textile pulp, or  paper making materials 5602 Felt, whether or not impregnated, coated, covered or laminated: Needleloom felt Manufacture from (25):  natural fibres,  chemical materials or textile pulp Other Manufacture from (25):  natural fibres,  man-made staple fibres or  chemical materials or textile pulp 5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading No 5404 or 5405 , impregnated, coated, covered or sheathed with rubber or plastics: Rubber thread and cord, textile covered Manufacture from rubber thread or cord, not textile covered Other Manufacture from (25):  natural fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5605 Metallized yarn, whether or not gimped, being textile yarn, or strip or the like of heading No 5404 or 5405 , combined with metal in the form of thread, strip or powder or covered with metal Manufacture from (26)  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5606 Gimped yarn, and strip and the like of heading No 5404 or 5405 , gimped (other than those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn; loop wale-yarn Manufacture from (27):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials Chapter 57 Carpets and other textile floor coverings: Of needle loom felt Manufacture from (26):  natural fibres, or  chemical materials or textile pulp However jute fabric may be used as backing Of other felt Manufacture from (28):  natural fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Other Manufacture from yarn (29): However jute fabric may be used as backing ex Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery; except for: Manufacture from yarn (29) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5805 Hand-woven tapestries of the types gobelins, flanders, aubusson, beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up Manufacture in which all the materials used are classified within a heading other than that of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Manufacture from yarn 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon: Manufacture from yarn 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading No 5902 Manufacture from yarn Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, rasing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5904 Linoleum, whether or note cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Manufacture from yarn (29) 5905 Textile wall coverings: Manufacture from yarn Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5906 Rubberized textile fabrics, other than those of heading No 5902 : Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio back-cloths or the like Manufacture from yarn Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, rasing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5908 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like; incandescent gas mantles and tubular knitted gas mantle fabric therefore, whether or not impregnated: Incandescent gas mantles, impregnated Manufacture from tubular knitted gas mantle fabric Other Manufacture in which all the materials used are classified within a heading other than that of the product 5909 to 5911 Textile articles of a kind suitable for industrial use:  Polishing discs or rings other than of felt of heading No 5911  Woven fabrics, of a kind commonly used in papermaking or other technical uses, felted or not, whether or not impregnated or coated, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft of heading No 5911  Other Manufacture from yarn or waste fabrics or rags of heading No 6310 Manufacture from yarn (30): Manufacture from yarn (30) Chapter 60 Knitted or crocheted fabrics Manufacture from yarn (31) Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted: Obtained by sewing together or otherwise assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form Manufacture from fabric Other Manufacture from yarn (30): ex Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted; except for: Manufacture from fabric 6213 and 6214 Handkerchiefs, shawls, scarves, mufflers, mantillas, veils and the like: Embroidered Manufacture from yarn (32) (32) Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (32) Other Manufacture from yarn (33) (34) Making up followed by printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted goods of heading Nos 6213 and 6214 used does not exceed 47,5 % of the ex-works price of the product 6217 Other made up clothing accessories; parts of garments or of clothing accessories, other than those of heading No 6212 : Embroidered Manufacture from yarn (32) Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (32) Fire-resistant equipment of fabric covered with foil of aluminized polyester Manufacture from yarn (32) Manufacture from uncoated fabric provided the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (32) Interlinings for collars and cuffs, cut out Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6301 to 6304 Blankets, travelling rugs, bed linen etc.; curtains etc.; other furnishing articles: Of felt, of nonwovens Manufacture from (35)  natural fibres, or  chemical materials or textile pulp Other: Embroidered Manufacture from yarn (36) (37) Manufacture from unembroidered fabric (other than knitted or crocheted) provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product Other Manufacture from yarn (35) (36) 6305 Sacks and bags, of a kind used for the packing of goods Manufacture from yarn (35) 6306 Tarpaulins, awnings and sunblinds; tents; sails for boats, sailboards or landcraft; camping goods: Manufacture from fabric 6307 Other made-up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 6308 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated provided their total value does not exceed 25 % of the ex-works price of the set ex Chapter 64 Footwear, gaiters and the like; except for: Manufacture from materials of any heading except for assemblies of uppers affixed to inner soles or to other sole components of heading No 6406 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 65 Headgear and parts thereof, except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material, whether or not lined or trimmed Manufacture from yarn or textile fibres (38) ex Chapter 66 Umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops, and parts thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 6803 Articles of slate or of agglomerated slate Manufacture from worked slate ex 6812 Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture from materials of any heading ex 6814 Articles of mica, including agglomerated or reconstituted mica, on a support of paper, paperboard or other materials Manufacture from worked mica (including agglomerated or reconstituted mica) Chapter 69 Ceramic products Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 70 Glass and glassware; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 7003 ex 7004 and ex 7005 Glass with a non-reflecting layer Manufacture from materials of heading No 7001 7006 Glass of heading No 7003 , 7004 or 7005 , bent, edgeworked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials: glass plate substrate coated with dielectric thin film, semi-conductor grade, in accordance with SEMII standards (39) Manufacture from non-coated glass plate substrate of heading No 7006 other Manufacture from materials of heading No 7001 7007 Safety glass, consisting of toughened (tempered) or laminated glass Manufacture from materials of heading No 7001 7008 Multiple-walled insulating units of glass Manufacture from materials of heading No 7001 7009 Glass mirrors, whether or not framed, including rear-view mirrors Manufacture from materials of heading No 7001 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass Manufacture in which all the materials used are classified within a heading other than that of the product Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018 ) Manufacture in which all the materials used are classified within a heading other than that of the product Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product or Hand-decoration (with the exception of silk-screen printing) of hand-blown glassware, provided the value of the hand-blown glassware does not exceed 50 % of the ex-works price of the product ex 7019 Articles (other than yarn) of glass fibres Manufacture from:  uncoloured slivers, rovings, yarn or chopped strands, or  glass wool ex Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 7101 Natural or cultured pearls, graded and temporarily strung for convenience of transport Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7102 , ex 7103 and ex 7104 Worked precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture from unworked precious or semi-precious stones 7106 , 7108 and 7110 Precious metals: Unwrought Manufacture from materials not classified within heading No 7106 , 7108 or 7110 Electrolytic, thermal or chemical separation of precious metals of heading No 7106 , 7108 or 7110 or Alloying of precious metals of heading No 7106 , 7108 or 7110 with each other or with base metals Semi-manufactured or in powder form Manufacture from unwrought precious metals ex 7107 , ex 7109 and ex 7111 Metals clad with precious metals, semi-manufactured Manufacture from metals clad with precious metals, unwrought 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7117 Imitation jewellery Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture from base metal parts, not plated or covered with precious metals, provided the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 72 Iron and steel; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading No 7201 , 7202 , 7203 , 7204 or 7205 7208 to 7216 Flat-rolled products, bars and rods, angles, shapes and sections of iron or non-alloy steel Manufacture from ingots or other primary forms or semi-finished materials of headings No 7206 or 7207 7217 Wire of iron or non-alloy steel Manufacture from semi-finished materials of heading No 7207 ex 7218 Semi-finished products Manufacture from materials of headings No 7201 , 7202 , 7203 , 7204 or 7205 7219 to 7222 Flat-rolled products, bars and rods, angles, shapes and sections of stainless steel Manufacture from ingots or other primary forms or semi-finished materials of heading No 7218 7223 Wire of stainless steel Manufacture from semi-finished materials of heading No 7218 ex 7224 Semi-finished products Manufacture from materials of headings No 7201 , 7202 , 7203 , 7204 or 7205 7225 to 7228 Flat-rolled products, hot-rolled bars and rods, in irregularly wound coils; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel Manufacture from ingots or other primary forms or semi-finished materials of headings No 7206 , 7207 , 7218 or 7224 7229 Wire of other alloy steel Manufacture from semi-finished materials of heading No 7224 ex Chapter 73 Articles of iron or steel; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 7301 Sheet piling Manufacture from materials of heading No 7206 7302 Railway or tramway track construction materials of iron or steel, the following: rails, checkrails and rackrails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole pates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails Manufacture from materials of heading No 7206 7304 , 7305 and 7306 Tubes, pipes and hollow profiles, of iron (other than cast iron) or steel Manufacture from materials of heading No 7206 , 7207 , 7218 or 7224 ex 7307 Tube or pipe fittings of stainless steel (ISO No X5CrNiMo 1712 ), consisting of several parts Turning, drilling, reaming, threading, deburring and sandblasting of forged blanks the value of which does not exceed 35 % of the ex-works price of the product 7308 Structures (excluding prefabricated buildings of heading No 9406 ) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frame-works, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Manufacture in which all the materials used are classified within a heading other than that of the product. However, welded angles, shapes and sections of heading No 7301 may not be used ex 7315 Skid chain Manufacture in which the value of all the materials of heading No 7315 used does not exceed 50 % of the ex-works price of the product ex Chapter 74 Copper and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7401 Copper mattes; cement copper (precipitated copper) Manufacture in which all the materials used are classified within a heading other than that of the product 7402 Unrefined copper; copper anodes for electrolytic refining Manufacture in which all the materials used are classified within a heading other than that of the product 7403 Refined copper and copper alloys, unwrought: Refined copper Manufacture in which all the materials used are classified within a heading other than that of the product Copper alloys and refined copper containing other elements Manufacture from refined copper, unwrought, or waste and scrap of copper 7404 Copper waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product 7405 Master alloys of copper Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 75 Nickel and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7501 to 7503 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy; unwrought nickel; nickel waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 76 Aluminium and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7601 Unwrought aluminium Manufacture in which:  all the materials used are classified within a heading other than that of the product; and  the value of all the materials used does not exceed 50 % of the ex-works price of the product Manufacture by thermal or electrolytic treatment from unalloyed aluminium or waste and scrap of aluminium 7602 Aluminium waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex 7616 Aluminium articles other than gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, and expanded metal of aluminium Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 77 Reserved for possible future use in HS ex Chapter 78 Lead and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7801 Unwrought lead: Refined lead Manufacture from bullion or work lead Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 7802 may not be used 7802 Lead waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 79 Zinc and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7901 Unwrought zinc Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 7902 may not be used 7902 Zinc waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 80 Tin and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product  the value of all the materials used does not exceed 50 % of the ex-works price of the product 8001 Unwrought tin Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 8002 may not be used 8002 and ex 8007 Tin waste and scrap; other articles of tin Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 81 Other base metals; cermets; articles thereof: Other base metals, wrought; articles thereof Manufacture in which the value of all the materials classified within the same heading as the product used does not exceed 50 % of the ex-works price of the product Other Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof of base metal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 8206 Tools of two or more of the heading Nos 8202 to 8205 , put up in sets for retail sale Manufacture in which all the materials used are classified within a heading other than heading Nos 8202 to 8205 . However, tools of heading Nos 8202 to 8205 may be incorporated into the set provided their value does not exceed 15 % of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning, or screwdriving), including dies for drawing or extruding metal, and rock drilling or earth boring tools Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product 8208 Knives and cutting blades, for machines or for mechanical appliances Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208 Manufacture in which all the materials used are classified within a heading other than that of the product. However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, butchers or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used ex Chapter 83 Miscellaneous articles of base metal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 8302 Other mountings, fittings and similar articles suitable for buildings, and automatic door closers Manufacture in which all the materials used are classified within a heading other than that of the product. However, the other materials of heading No 8302 may be used provided their value does not exceed 20 % of the ex-works price of the product ex 8306 Statuettes and other ornaments, of base metal Manufacture in which all the materials used are classified within a heading other than that of the product. However, the other materials of heading No 8306 may be used provided their value does not exceed 30 % of the ex-works price of the product ex Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8401 Nuclear fuel elements Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the final product 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super heated water boilers Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8403 and ex 8404 Central heating boilers other than those of heading No 8402 and auxiliary plant for central heating boilers Manufacture in which all the materials used are classified within a heading other than heading No 8403 or 8404 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8407 Spark-ignition reciprocating or rotary internal combustion piston engines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8409 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8411 Turbo-jets, turbo propellers and other gas turbines Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8413 Rotary positive displacement pumps Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8414 Industrial fans, blowers and the like Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8415 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air conditioning machines of heading No 8415 Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8419 Machines for wood, paper pulp and paperboard industries Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight operated counting or checking machines; weighing machine weights of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8425 to 8428 Lifting, handling, loading or unloading machinery Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers: Road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores pile-drivers and pile-extractors; snow-ploughs and snow-blowers Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  where, within the above limit, the value of the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8431 Parts suitable for use solely or principally with road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8443 Printers, for office machines (for example automatic data processing machines, word-processing machines, etc.) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8444 to 8447 Machines of these headings for use in the textile industry Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8448 Auxiliary machinery for use with machines of headings Nos 8444 and 8445 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8452 Sewing machines, other than book-sewing machines of heading No 8440 ; furniture, bases and covers specially designed for sewing machines, sewing machine needles: Sewing machines (lock stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg with motor Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used in assembling the head (without motor) does not exceed the value of the originating materials used;  the thread tension, crochet and zigzag mechanisms used are already originating Other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8456 , 8457 to 8465 and ex 8466 Machine-tools and machines and their parts and accessories of headings Nos 8456 to 8466 , except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8456 and ex 8466 water-jet cutting machines; parts and accessories of water-jet cutting machines Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8469 to 8472 Office machines (for example, typewriters, calculating machines, automatic data processing machines, duplicating machines, stapling machines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8482 Ball or roller bearings Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings, mechanical seals Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8486 Machine tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electrodischarge, electrochemical, electron beam, ionic-beam or plasma arc processes and parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product machine tools (including presses) for working metal by bending, folding, straightening, flattening, and parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product machine tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass and parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other machine tools (including machine for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials of a kind used solely or principally for the manufacture of semiconductors and flat screen systems Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product stereoscopic microscopes and other microscopes, for photomicrography, cinephotomicrography or microprojection of a kind used solely or principally for the manufacture of semiconductors and flat screen system; and parts and accessories thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used. Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product marking-out instruments which are pattern generating apparatus of a kind used for producing masks or reticles from photoresist coated substrates; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product moulds for rubber or plastics, injection or compression types Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product lifting, handling, loading or unloading machinery Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8487 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles; except for: Manufacture in which  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8501 Electric motors and generators (excluding generating sets) Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8503 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8502 Electric generating sets and rotary converters Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8501 or 8503 , taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8504 Power supply units for automatic data-processing machines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8517 Other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wireless network (such as a local or wide area network), other than transmission or reception apparatus of headings 8443 , 8525 , 8527 or 8528 ; Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8518 Microphones and stands therefore loudspeakers, whether or not mounted in their enclosures; audio-frequency electric amplifiers; electric sound amplifier sets Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8519 Sound recording or reproducing apparatus Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8522 Parts and accessories suitable for use solely or principally with the apparatus of heading Nos 8519 or 8521 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8523 Discs, tapes, solid-state non-volatile storage devices, smart cards and other media for the recording of sound or of other phenomena, whether or not recorded, including matrices and masters for the production of discs, but excluding products of Chapter 37. Unrecorded discs, tapes, solid-state non-volatile storage devices and other media for the recording of sound or of other phenomena, but excluding products of Chapter 37; Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Recorded discs, tapes solid-state non-volatile storage devices and other media for the recording of sound or of other phenomena, but excluding products of Chapter 37 Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8523 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Matrices and masters for the production of discs, but excluding products of Chapter 37; Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Smart cards Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8541 or 8542 , taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8525 Transmission apparatus for radio-telephony, radio-telegraphy, radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; digital cameras and video camera recorders Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8527 Reception apparatus, for radio broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8528 Monitors and projectors, not incorporating television reception apparatus; reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus Monitors and projectors, not incorporating television reception apparatus, of a kind solely or principally used in an automatic data-processing system of heading 8471 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other monitors and projectors, not incorporating television reception apparatus; reception apparatus for television, whether or not incorporating radio broadcast receivers or sound or video recording or reproducing apparatus; Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528 : Suitable for use solely or principally with video recording or reproducing apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Suitable for use solely or principally with monitors and projectors, not incorporating television reception apparatus, of a kind solely or principally used in an automatic data-processing system of heading 8471 Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits, for a voltage exceeding 1,000 Volt Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits for a voltage not exceeding 1,000 Volt; connectors for optical fibres, optical fibre bundles or cables Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits for a voltage not exceeding 1,000 Volt Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Connectors for optical fibres, optical fibre bundles or cables of plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product of ceramics Manufacture in which all the materials used are classified within a heading other than that of the product of copper Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536 , for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control apparatus, other than switching apparatus of heading No 8517 Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8541 Diodes, transistors and similar semi-conductor devices, except wafers not yet cut into chips Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8542 Electronic integrated circuits Monolithic integrated circuits Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8541 or 8542 , taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Multichips which are parts of machinery or apparatus, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8541 or 8542 , taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors, optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating materials apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly other than insulators of heading No 8546 ; electrical conduit tubing and joints therefor, of base metal lined with insulating material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8548 Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators; electrical parts of machinery or apparatus, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Electronic microassemblies Manufacture in which:  the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  within the above limit, the value of all the materials of headings 8541 and 8542 used does not exceed 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 86 Railway or tramway locomotives, rolling-stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electro-mechanical) traffic signaling equipment of all kinds; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8608 Railway or tramway track fixtures and fittings; mechanical (including electro-mechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 87 Vehicles other than railway or tramway rolling-stock, and parts and accessories thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods, tractors of the type used on railway station platforms parts of the foregoing vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8710 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: With reciprocating internal combustion piston engine of a cylinder capacity: Not exceeding 50 cc Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex- works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 20 % of the ex-works price of the product Exceeding 50 cc Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 8712 Bicycles without ball bearings Manufacture from materials not classified in heading No 8714 Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8715 Baby carriages and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 88 Aircraft, spacecraft, and parts thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8804 Rotochutes Manufacture from materials of any heading including other materials of heading No 8804 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8805 Aircraft launching gear; deck-arrestor or similar gear; ground flying trainers; parts of the foregoing articles Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Chapter 89 Ships, boats and floating structures Manufacture in which all the materials used are classified within a heading other than that of the product. However, hulls of heading No 8906 may not be used Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading No 8544 ; sheets and plates of polarizing material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9004 Spectacles, goggles and the like, corrective, protective or other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 9005 Binoculars, monoculars, other optical telescopes, and mountings therefor, except for astronomical refracting telescopes and mountings therefor Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than electrically ignited flashbulbs Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex 9014 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9016 Balances of a sensitivity of 5 cg or better, with or without weights Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro-medical apparatus and sight-testing instruments: Dentists chairs incorporating dental appliances or dentists spittoons Manufacture from materials of any heading, including other materials of heading No 9018 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9020 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading No 9014 , 9015 , 9028 or 9032 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor: Parts and accessories Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9029 Revolution counters, production counters, taximeters, mileometers, pedometers and the like; speed indicators and tachometers, other than those of heading Nos 9014 or 9015 ; stroboscopes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading No 9028 ; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this Chapter; profile projectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9032 Automatic regulating or controlling instruments and apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9033 Parts and accessories (not specified or included elsewhere in this Chapter) for machines, appliances, instruments or apparatus of Chapter 90 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 91 Clocks and watches and parts thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9105 Other clocks Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9109 Clock movements, complete and assembled Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 9114 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9111 Watch cases and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9112 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets, and parts thereof: Of base metal, whether or not gold- or silver-plated, or of metal clad with precious metal Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 92 Musical instruments, parts and accessories of such articles Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Chapter 93 Arms and ammunition; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 94 Furniture bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, prefabricated buildings except for: Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex works price of the product ex 9401 and ex 9403 Base metal furniture, incorporating unstuffed cotton cloth of a weight of 300 g/m2 or less Manufacture in which all the materials used are classified in a heading other than that of the product or Manufacture from cotton cloth already made up in a form ready for use of heading No 9401 or 9403 , provided: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product its value does not exceed 25 % of the ex-works price of the product; all the other materials used are already originating and are classified in a heading other than heading No 9401 or 9403 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9406 Prefabricated buildings Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 95 Toys, games and sports requisites; parts and accessories thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 9503 Other toys reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9506 Golf clubs and parts thereof Manufacture in which all the materials used are classified within a heading other than that of the product. However, roughly shaped blocks for making golf club heads may be used ex Chapter 96 Miscellaneous manufactured articles; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex 9601 and ex 9602 Articles of animal, vegetable or mineral carving materials Manufacture from worked carving materials of the same heading ex 9603 Brooms and brushes (except for besoms and the like and brushes made from marten or squirrel hair), hand-operated mechanical floor sweepers, not motorized, paint pads and rollers, squeegees and mops Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9605 Travel sets for personal toilet, sewing or shoe or clothes cleaning Each item in the set must satisfy the rule, which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided their total value does not exceed 15 % of the ex-works price of the set 9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles button blanks Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 9608 Ball-points pens; felt-tipped and other porous-tipped pens and markers fountain pens, stylograph pens and other pens; duplicating stylos; propelling or sliding pencils; penholders, pencil-holders and similar holders; parts (including caps and clips) of the foregoing articles, other than those of heading No 9609 Manufacture in which all the materials used are classified within a heading other than that of the product. However, nibs or nib-points classified within the same heading may be used 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9613 Lighters with piezo-igniter Manufacture in which the value of all the materials of heading No 9613 used does not exceed 30 % of the ex-works price of the product ex 9614 Smoking pipes and pipe bowls Manufacture from roughly shaped blocks 9619 Sanitary towels (pads) and tampons, napkins and napkin liners for babies and similar articles, of any material. Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 97 Works of art, collectors pieces and antiques Manufacture in which all the materials used are classified within a heading other than that of the product (1) For the special conditions relating to specific processes see Introductory Notes 7.1 and 7.3. (2) For the special conditions relating to specific processes see Introductory Note 7.2. (3) For the special conditions relating to specific processes see Introductory Note 7.2. (4) For the special conditions relating to specific processes see Introductory Notes 7.1 and 7.3. (5) For the special conditions relating to specific processes see Introductory Notes 7.1 and 7.3. (6) For the special conditions relating to specific processes see Introductory Notes 7.1 and 7.3. (7) For the special conditions relating to specific processes see Introductory Notes 7.1 and 7.3. (8) In the case of the products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (9) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (10) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacturing of colouring preparations, provided they are not classified in another heading in Chapter 32. (11) A group is regarded as any part of the heading separated from the rest by a semi-colon. (12) For the special conditions relating to specific processes see Introductory Notes 7.1 and 7.3. (13) In the case of the products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (14) In the case of the products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (15) In the case of the products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (16) In the case of the products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (17) The following foils shall be considered as highly transparent: foils, the optical dimming of which  measured according to ASTM-D 1003-16 by Gardner Hazemeter (i.e. Hazefactor) - is less than 2 per cent. (18) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (19) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (20) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (21) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (22) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (23) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (24) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (25) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (26) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (27) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (28) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (29) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (30) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (31) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (32) See Introductory Note 6. (33) See Introductory Note 6. (34) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (35) See Introductory Note 6. (36) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (37) For knitted or crocheted articles, not elastic or rubberized, obtained by sewing or assembly pieces of knitted or crocheted fabrics (cut out or knitted directly to shape), see Introductory Note 6. (38) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (39) SEMII-Semiconductor Equipment and Materials Institute Incorporated. ANNEX II(a) TO PROTOCOL 1 DEROGATIONS FROM THE LIST OF WORKING OR PROCESSING REQUIRED TO BE CARRIED OUT ON NON-ORIGINATING MATERIALS IN ORDER THAT THE PRODUCT MANUFACTURED CAN OBTAIN ORIGINATING STATUS, ACCORDINGLY TO ARTICLE 7(2) The products mentioned in the list may not all be covered by the Agreement. It is therefore necessary to consult the other parts of the Agreement Common provisions 1. For the products described in the table below, the following rules may also apply instead of the rules set out in Annex II. 2. A proof of origin issued or made out pursuant to this Annex shall contain the following statement in English: Derogation  Annex II(a) of Protocol ¦ - Materials of HS heading No ¦ originating from ¦ used. These statements shall be contained in box 7 of movement certificates EUR.1 referred to in Article 18 of the Protocol, or shall be added to the invoice declaration referred to in Article 23 of the Protocol. 3. The ESA States and the Member States of the Community shall take the measures necessary on their part to implement this Annex. HS heading Description of product Working or processing, carried out on non-originating materials, which confers originating status ex Chapter 4 Dairy produce,  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture in which all the materials of Chapter 4 used are wholly obtained Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage Manufacture in which all the materials of Chapter 6 used are wholly obtained ex Chapter 8 Edible fruit and nuts; peel of citrus fruits or melons,  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture in which all the materials of Chapter 8 used are wholly obtained 1101 Wheat or meslin flour Manufacture from materials of any heading except that of the product Chapter 12 Oil seed, oleaginous fruits; miscellaneous grain, seed, fruit; industrial or medical plants; straw and fodder Manufacture from materials of any heading except that of the product 1301 Lac natural gums, resins, gum-resins and oleoresins (for example, balsams) Manufacture in which the value of all the materials of heading 1301 used does not exceed 60 % of the ex-works price of the product ex 1302 Vegetable saps and extracts; pectics substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  other than mucilages and thickeners, modified, derived from vegetable products Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ex 1506 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified;  other than solid fractions Manufacture from materials of any heading except that of the product ex 1507 to ex 1515 Vegetable oils and their fractions:  Soya, ground nut, palm, copra, palm kernel, babassu, tung and oiticica oil, myrtle wax and Japan wax, fractions of jojoba oil and oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption Manufacture from materials of any subheading except that of the product  other than olive oils under headings 1509 and 1510 Manufacture from materials of any heading except that of the product ex 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared:  fats and oils and their fractions of hydrogenated castor oil, so called opal wax Manufacture from materials classified in a heading other than that of the product ex Chapter 18 Cocoa and cocoa preparations,  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture from materials of any heading, except that of the product ex 1901 Food preparations of flour, groats, meal, starch or malt extract, not containing cocoa in more than 40 % by weight calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading 0401 to 0404 , not containing cocoa in more than 5 % by weight calculated on a totally defatted basis, not elsewhere specified or included.  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture from materials of any heading, except that of the product 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared  containing 20 % or less by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which all the products of Chapter 11 used are originating  containing more than 20 % by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which:  all the products of Chapter 11 used are originating,  all the materials of Chapters 2 and 3 used are wholly obtained 1903 Tapioca and substitutes thereof prepared from starch, in the form of flakes, grains, pearls, sifting or similar forms:  with a content of materials of heading 1108 13 (potato starch) not more than 20 % by weight Manufacture from materials of any heading, except that of the product 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked or otherwise prepared, not elsewhere specified or included:  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture:  from materials of any heading, except those of heading 1806 ,  in which all the products of Chapter 11 used are originating 1905 Bread, pastry, cakes, biscuits and other bakers wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture in which all the products of Chapter 11 used are originating ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants:  from materials other than those of subheading 0711 51  from materials other than of headings 2002 , 2003 , 2008 and 2009  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ex Chapter 21 Miscellaneous edible preparations:  with a content of materials of Chapters 4 and 17 not more than 20 % by weight Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ex Chapter 23 Residues and waste from the food industries; prepared animal fodder:  with a content of maize or materials of Chapters 2, 4 and 17 not more than 20 % on weight Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ANNEX III TO PROTOCOL 1 FORM FOR MOVEMENT CERTIFICATE 1. Movement certificates EUR.1 shall be made out on the form of which a specimen appears in this Annex. This form shall be printed in one or more of the languages in which the Agreement is drawn up. Certificates shall be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State if they are handwritten, they shall be completed in ink and in capital letters. 2. Each certificate shall measure 210 Ã  297 mm, a tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 3. The exporting States may reserve the right to print the certificates themselves or may have them printed by approved printers. In the latter case each certificate must include a reference to such approval. Each certificate must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified. MOVEMENT CERTIFICATE Text of image 1. Exporter (name, full address, country) EUR.1 No A 000.000 See notes overleaf before completing this form 2. Certificate used in preferential trade between 3. Consignee (name, full address, country) (Optional) and (insert appropriate countries, groups of countries or territories) 4. Country, group of countries or territory in which the products are considered as originating 5. Country, group of countries or territory of destination 6. Transport details (Optional) 7. Remarks 8. Item number; Marks and numbers; Number and kind of package(1); Description of goods 9. Gross mass (kg) or other measure (litres, m3, etc.) 10. Invoices (Optional) 11. CUSTOMS ENDORSEMENT Declaration certified Export document(2) Form No Customs office Issuing country or territory ¦ Date ¦ (Signature) Stamp 12. DECLARATION BY THE EXPORTER I, the undersigned, declare that the goods described above meet the conditions required for the issue of this certificate. Place and date ¦ (Signature) Text of image 13. Request for verification, to: 14. Result of verification Verification carried out shows that this certificate (*) was issued by the customs office indicated and that the information contained therein is accurate. does not meet the requirements as to authenticity and accuracy (see remarks appended). Verification of the authenticity and accuracy of this certificate is requested (Place and date) Stamp (Signature) (Place and date) ¦Stamp ¦ (Signature) (*) Insert X in the appropriate box. (1) If goods are not packed, indicate number of articles or state In bulk as appropriate (2) Complete only where the regulations of the exporting country or territory required NOTES 1. Certificates must not contain erasures or words written over one another. Any alterations must be made by deleting the incorrect particulars and adding any necessary corrections. Any such alteration must be initialled by the person who completed the certificate and endorsed by the customs authorities of the issuing country or territory. 2. No spaces must be left between the items entered on the certificate and each item must be preceded by an item number. A horizontal line must be drawn immediately below the last item. Any unused space must be struck through in such a manner as to make any later additions impossible. 3. Goods must be described in accordance with commercial practice and with sufficient detail to enable them to be identified. APPLICATION FOR A MOVEMENT CERTIFICATE Text of image 1. Exporter (name, full address, country) EUR.1 No A 000.000 See notes overleaf before completing this form 2. Application for a certificate to be used in preferential trade between 3. Consignee (name, full address, country) (Optional) and (insert appropriate countries or groups of countries or territories) 4. Country, group of countries or territory in which the products are considered as originating 5. Country, group of countries or territory of destination 6. Transport details (Optional) 7. Remarks 8. Item number; Marks and numbers; Number and kind of packages (1); Description of goods 9. Gross mass (kg) or other measure (litres, m3, etc.) 10. Invoices (Optional) (1) If goods are not packed, indicate number of articles or state In bulk as appropriate DECLARATION BY THE EXPORTER Text of image I, the undersigned, exporter of the goods described overleaf, DECLARE that the goods meet the conditions required for the issue of the attached certificate; SPECIFY as follows the circumstances which have enabled these goods to meet the above conditions: SUBMIT the following supporting documents (1) UNDERTAKE to submit, at the request of the appropriate authorities, any supporting evidence which these authorities may require for the purpose of issuing the attached certificate, and undertake, if required, to agree to any inspection of my accounts and to any check on the processes of manufacture of the above goods, carried out by the said authorities; REQUEST the issue of the attached certificate for these goods. (Place and date) (Signature) (1) For example, import documents, movement certificates, manufacturers declarations, etc. referring to the products used in manufacture or to the goods re-exported in the same state. ANNEX IV TO PROTOCOL 1 INVOICE DECLARATION Text of image The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã  (Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦(1)) Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ Ã ´Ã µÃ Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦ Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (2) Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera no ¦(1)) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦(2). Croatian version Izvoznik proizvoda obuhvaÃ enih ovom ispravom (carinsko ovlaÃ ¡tenje br ¦(1)) izjavljuje da su, osim ako je drukÃ ije izriÃ ito navedeno, ovi proizvodi ¦(2) preferencijalnog podrijetla. Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦(1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch, majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦(2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr ¦(1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦(2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦(1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anderes angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦(2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolli kinnitus nr ¦(1)) deklareerib, et need tooted on ¦(2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸ ¦(1)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦(2). English version The exporter of the products covered by this document (customs authorization No ¦(1)) declares that, except where otherwise clearly indicated, these products are of ¦(2) preferential origin. French version Lexportateur des produits couverts par le prÃ ©sent document (autorisation douaniÃ ¨re no ¦(1)) dÃ ©clare que, sauf indication claire du contraire, ces produits ont lorigine prÃ ©fÃ ©rentielle ¦(2). Text of image Italian version Lesportatore delle merci contemplate nel presente documento (autorizzazione doganale n ¦(1)) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦(2). Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦(1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme ¦(2). Lithuanian version Ã iame dokumente iÃ ¡vardytÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr ¦(1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦(2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦(1)) kijelentem, hogy eltÃ ©rÃ  egyÃ ©rtelmÃ ± jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦(2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti bdan id-dokument (awtorizzazzjoni tad-dwana nru. ¦(1)) jiddikjara li, Ã §lief fejn indikat bmod Ã ar li mhux hekk, dawn il-prodotti huma ta oriÃ ¡ini preferenzjali ¦(2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦(1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦(2) preferencyjne pochodzenie. Portuguese version O abaixo-assinado, exportador dos produtos abrangidos pelo presente documento (autorizaÃ §Ã £o aduaneira no ¦(1)), declara que, salvo indicaÃ §Ã £o expressa em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦(2). Romanian version Exportatorul produselor ce fac obiectul acestui document (autorizaÃ ia vamalÃ  nr. ¦(1)) declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ ialÃ  ¦(2). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t ¦(1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦(2) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦(1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦(2). Text of image Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦(1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr ¦(1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2 ). ¦(3) (Place and date) ¦(4)) (Signature of the exporter; in addition the name of the person signing the declaration has to be indicated in clear script NOTES (1) When the invoice declaration is made out by an approved exporter within the meaning of Article 24 of the Protocol, the authorization number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 45 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM. (3) These indications may be omitted if the information is contained on the document itself. (4) See Article 23(5) of the Protocol. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory. ANNEX V A TO PROTOCOL 1 SUPPLIER DECLARATION FOR PRODUCTS HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods listed on this invoice ¦(1) were produced in ¦(2) and satisfy the rules of origin governing preferential trade between the ESA States and the European Community. I undertake to make available to the customs authorities, if required, evidence in support of this declaration. ¦(3) ¦(4) ¦(5) NOTE The above mentioned text, suitably completed in conformity with the footnotes below, constitutes a suppliers declaration. The footnotes do not have to be reproduced. (1) If only some of the goods listed on the invoice are concerned they should be clearly indicated or marked and this marking entered on the declaration as follows: ¦ listed on this invoice and marked ¦ were produced ¦. If a document other than an invoice or an annex to the invoice is used (see Article 29(3)), the name of the document concerned shall be mentioned instead of the word invoice. (2) The Community, Member State, ESA State, OCTs or other ACP State. Where an ESA State, OCTs or an other ACP State is given, a reference must also be made to the Community customs office holding any EUR.1(s) concerned, giving the No of the certificate(s) concerned and, if possible, the relevant customs entry No involved. (3) Place and date. (4) Name and function in company. (5) Signature. ANNEX V B TO PROTOCOL 1 SUPPLIER DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods listed on this invoice ¦(1) were produced in ¦(2) and incorporate the following components or materials which do not have an ESA State, other ACP State, OCTs or Community origin for preferential trade: ¦(3) ¦(4) ¦(5) ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦(6) I undertake to make available to the customs authorities, if required, evidence in support of this declaration. ¦(7) ¦(8) ¦(9) NOTE The abovementioned text, suitably completed in conformity with the footnotes below, constitutes a suppliers declaration. The footnotes do not have to be reproduced. (1) If only some of the goods listed on the invoice are concerned they should be clearly indicated or marked and this marking entered on the declaration as follows: ¦listed on this invoice and marked ¦were produced ¦. If a document other than an invoice or an annex to the invoice is used (see Article 29(3)), the name of the document concerned shall be mentioned instead of the word invoice (2) The Community, Member State, ESA State, OCTs or another ACP State. (3) Description is to be given in all cases. The description must be adequate and should be sufficiently detailed to allow the tariff classification of the goods concerned to be determined. (4) Customs values to be given only if required. (5) Country of origin to be given only if required. The origin to be given must be a preferential origin, all other origins to be given as third country. (6) and have undergone the following processing in [the Community] [Member State] [ESA State] [OCTs] [other ACP State] ¦, to be added with a description of the processing carried out if this information is required. (7) Place and date. (8) Name and function in company. (9) Signature. ANNEX VI TO PROTOCOL 1 INFORMATION CERTIFICATE 1. The form of information certificate given in this Annex shall be used and be printed in one or more of the official languages in which the Agreement is drawn up and in accordance with the provisions of the domestic law of the exporting State. Information certificates shall be completed in one of those languages; if they are handwritten, they shall be completed in ink in capital letters. They shall bear a serial number, whether or not printed, by which they can be identified. 2. The information certificate shall measure 210 Ã  297 mm, a tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed. The paper must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. 3. The national administrators may reserve the right to print the forms themselves or may have them printed by printers approved by them. In the latter case, each form must include a reference to such approval. The forms shall bear the name and address of the printer or a mark by which the printer can be identified. Text of image 1. Supplier(1) INFORMATION CERTIFICATE to facilitate the issue of a MOVEMENT CERTIFICATE for preferential trade between the EUROPEAN COMMUNITY and THE ESA STATES 2. Consignee(1) 3. Processor(1) 4. State in which the working or processing has been carried out 6. Customs office of importation(1) 5. For official use 7. Import document(2) Form: No: ¦ Series: ¦ Date GOODS SENT TO THE STATES OF DESTINATION 8. Marks, numbers, quantity 9. Harmonized Commodity Description and Coding System 10. Quantity(1) and kind of package heading/subheading number (HS code) 11. Value(4) IMPORTED GOODS USED 12. Harmonized Commodity Description and Coding System 13. Country of 14. Quantity(3) 15. Value(2)(5) heading/subheading number (HS code) origin 16. Nature of the working or processing carried out 17. Remarks Text of image 18. CUSTOMS ENDORSEMENT 19. DECLARATION BY THE SUPPLIER Declaration certified: I, the undersigned, declare that the information on this certificate is accurate. Document: Form: ¦ No: ¦ Customs office: Place: ¦ Date: ¦ Date: Official Stamp (Signature) (Signature) (1)(2)(3)(4)(5) See footnotes on verso Text of image REQUEST FOR VERIFICATION RESULT OF VERIFICATION The undersigned customs official requests verification of the authenticity and accuracy of this information certificate. Verification carried out by the undersigned customs official shows that this information certificate: (a) was issued by the customs office indicated and that the information contained therein is accurate (*) (b) does not meet the requirements as to authenticity and accuracy (see notes appended) (*) (Place and date) (Place and date) Official Stamp Official Stamp (Officials signature) (Officials signature) (*) Delete where not applicable CROSS REFERENCES (1) Name of individual or business and full address. (2) Optional information. (3) Kg, hl, m3 or other measure. (4) Packaging shall be considered as forming a whole with the goods contained therein. However, this provision shall not apply to packaging which is not of the normal type for the article packed, and which has a lasting utility value of its own, apart from its function as packaging. (5) The value must be indicated in accordance with the provisions on rules of origin. (*) (*) ANNEX VII TO PROTOCOL 1 FORM FOR APPLICATION FOR A DEROGATION 1. Commercial description of the finished product 1.1 Customs classification (H.S. code) 2. Anticipated annual quantity of exports to the Community (weight, No of pieces, meters or other unit) 3. Commercial description of third country materials Customs classification (H. S. code) 4. Anticipated annual quantity of third country materials to be used 5. Value of third country materials 6. Value of finished products 7. Origin of third country materials 8. Reasons why the rule of origin for the finished product cannot be fulfilled 9. Commercial description of materials originating in States or territories referred to in Articles 3 and 4 10. Anticipated annual quantity of materials originating in States or territories referred to in Articles 3 and 4 to be used 11. Value of materials of States or territories referred to in Articles 3 and 4 12. Working or processing carried out in States or territories referred to in Articles 3 and 4 on third country materials without obtaining origin 13. Duration requested for derogation from ¦ to ¦ 14. Detailed description of working and processing in the ESA State(s): 15. Capital structure of the firm(s) concerned 16. Amount of investments made/foreseen 17. Staff employed/expected 18. Value added by the working or processing in the ESA State(s): 18.1 Labour: 18.2 Overheads: 18.3 Others: 20. Possible developments to overcome the need for a derogation 19. Other possible sources of supply for materials 21. Observations NOTES 1. If the boxes in the form are not sufficient to contain all relevant information, additional pages may be attached to the form. In this case, the mention see annex shall be entered in the box concerned. 2. If possible, samples or other illustrative material (pictures, designs, catalogues, etc.) of the final product and of the materials should accompany the form. 3. A form shall be completed for each product covered by the request. Boxes 3, 4, 5, 7 : third country means any country which is not referred to in Articles 3 and 4. Box 12 : If third country materials have been worked or processed in the States or territories referred to in Articles 3 and 4 without obtaining origin, before being further processed in the ESA State requesting the derogation, indicate the working or processing carried out in the States or territories referred to in Articles 3 and 4. Box 13 : The dates to be indicated are the initial and final one for the period in which EUR 1 certificates may be issued under the derogation. Box 18 : Indicate either the percentage of added value in respect of the ex-works price of the product or the monetary amount of added-value for unit of product. Box 19 : If alternative sources of material exist, indicate here what they are and, if possible, the reasons of cost or other reasons why they are not used. Box 20 : Indicate possible further investments or suppliers differentiation which make the derogation necessary for only a limited period of time. ANNEX VIII TO PROTOCOL 1 NEIGHBOURING DEVELOPING COUNTRIES For the application of Article 5 of Protocol 1, the following definition shall apply: the expression neighbouring developing country belonging to a coherent geographical entity shall refer to the following list of countries: Africa: Algeria, Egypt, Libya, Morocco, Tunisia; Asia: Maldives ANNEX IX TO PROTOCOL 1 OVERSEAS COUNTRIES AND TERRITORIES Within the meaning of this Protocol overseas countries and territories shall mean the countries and territories referred to in Annex II of the Treaty on the Functioning of the European Union listed below: (This list does not prejudge the status of these countries and territories, or future changes in their status.) 1. Overseas countries and territories that have special relations with the Kingdom of Denmark:  Greenland. 2. Overseas countries and territories that have special relations with the French Republic:  New Caledonia and Dependencies,  French Polynesia,  French Southern and Antarctic Territories,  Wallis and Futuna Islands.  Saint Pierre and Miquelon,  Saint BarthÃ ©lemy. 3. Overseas countries and territories that have special relations with the Kingdom of the Netherlands:  Aruba,  Bonaire,  CuraÃ §ao,  Saba,  Sint Eustatius,  Sint Maarten. 4. Overseas countries and territories that have special relations with the United Kingdom of Great Britain and Northern Ireland:  Anguilla,  Cayman Islands,  Falkland Islands,  South Georgia and the South Sandwich Islands,  Montserrat,  Pitcairn,  Saint Helena and Dependencies,  British Antarctic Territory,  British Indian Ocean Territory,  Turks and Caicos Islands,  British Virgin Islands,  Bermuda. ANNEX X TO PROTOCOL 1 PRODUCTS FOR WHICH THE CUMULATION PROVISIONS REFERRED TO IN ARTICLES 3 AND 4 APPLY AFTER 1 OCTOBER 2015 AND TO WHICH THE PROVISIONS OF ARTICLE 5 SHALL NOT BE APPLICABLE HS/CN-code Description 1701 Cane or beet sugar and chemically pure sucrose, in solid form 1702 Sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel (excl. cane or beet sugar and chemically pure sucrose) ex 1704 90 corresponding to 1704 90 99 Sugar confectionery, not containing cocoa (excl. chewing gum; liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances; white chocolate; pastes, including marzipan, in immediate packings of a net content of 1 kg or more; throat pastilles and cough drops; sugar-coated (panned) goods; gum confectionery and jelly confectionery, including fruit pastes in the form of sugar confectionery; boiled sweets; toffees, caramels and similar sweet; compressed tablets) ex 1806 10 corresponding to 1806 10 30 Cocoa powder, containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose ex 1806 10 corresponding to 1806 10 90 Cocoa powder, containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose ex 1806 20 corresponding to 1806 20 95 Food preparations containing cocoa in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg (excl. cocoa powder, preparations containing 18 % or more by weight of cocoa butter or containing a combined weight of 25 % or more of cocoa butter and milkfat; chocolate milk crumb; chocolate flavour coating; chocolate and chocolate products; sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa; spreads containing cocoa; preparations containing cocoa for making beverages) ex 1901 90 corresponding to 1901 90 99 Food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404 , not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included (excl. food preparations containing no or less than 1,5 % milkfat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch; food preparations in powder form of goods of headings 0401 to 0404 ; preparations for infant use, put up for retail sale; mixes and doughs for the preparation of bakers wares of heading 1905 ) ex 2101 12 corresponding to 2101 12 98 Preparations with a basis of coffee (excl. extracts, essences and concentrates of coffee and preparations with a basis of these extracts, essences or concentrates) ex 2101 20 corresponding to 2101 20 98 Preparations with a basis of tea or mate (excl. extracts, essences and concentrates of tea or matÃ © and preparations with a basis of these extracts, essences or concentrates) ex 2106 90 corresponding to 2106 90 59 Flavoured or coloured sugar syrups (excl. isoglucose syrups, lactose syrup, glucose syrup and maltodextrine syrup) ex 2106 90 corresponding to 2106 90 98 Food preparations not elsewhere specified or included (excl. protein concentrates and textured protein substances; compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages; flavoured or coloured sugar syrups; preparations containing no or less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch) ex 3302 10 corresponding to 3302 10 29 Preparations based on odoriferous substances, of a kind used in the drink industries, containing all flavouring agents characterising a beverage and with an actual alcoholic strength by volume not exceeding 0,5 % (excl. preparations containing no or less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch) ANNEX XI TO PROTOCOL 1 OTHER ACP STATES Within the meaning of this Protocol other ACP States shall mean the States listed below:  Angola  Antigua and Barbuda  Bahamas  Barbados  Belize  Benin  Botswana  Burkina Faso  Burundi  Cameroon  Cape Verde  Central African Republic  Chad  Cook Islands  Ivory Coast  Democratic Republic of Congo  Djibouti  Dominica  Dominican Republic  Equatorial Guinea  Eritrea  Ethiopia  Federated States of Micronesia  Fiji  Gabon  Gambia  Ghana  Grenada  Guinea  Guinea Bissau  Guyana  Haiti  Jamaica  Kenya  Kiribati  Lesotho  Liberia  Malawi  Mali  Marshall Islands  Mauritania  Mozambique  Namibia  Nauru  Niger  Niue  Nigeria  Palau  Papua New Guinea  Republic of Congo  Rwanda  St Kitts and Nevis  St Lucia  St Vincent and the Grenadines  Samoa  Sao Tome and Principe  Senegal  Sierra Leone  Solomon Islands  Somalia  Sudan  Suriname  Swaziland  Tanzania  Togo  Tonga  Trinidad and Tobago  Tuvalu  Uganda  Vanuatu ANNEX XII TO PROTOCOL 1 PRODUCTS ORIGINATING IN SOUTH AFRICA EXCLUDED FROM CUMULATIONPROVIDED FOR IN ARTICLE 4 PROCESSED AGRICULTURAL PRODUCTS Yoghurt 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 Other fermented or acidified milk and cream 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 Dairy spreads 0405 20 10 0405 20 30 Edible vegetables 0710 40 00 0711 90 30 Pectic substances, pectinates and pectates 1302 20 10 1302 20 90 Other margarine 1517 90 10 Fructose 1702 50 00 1702 90 10 Chewing gum 1704 10 11 1704 10 19 1704 10 91 1704 10 99 Other sugar confectionery 1704 90 10 1704 90 30 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 Cocoa powder 1806 10 15 1806 10 20 1806 10 30 1806 10 90 Other cocoa preparations 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 Food preparations for infant use 1901 10 00 1901 20 00 1901 90 11 1901 90 19 1901 90 91 1901 90 99 Pasta 1902 11 00 1902 19 10 1902 19 90 1902 20 91 1902 20 99 1902 30 10 1902 30 90 1902 40 10 1902 40 90 Tapioca 1903 00 00 Prepared foods 1904 10 10 1904 10 30 1904 10 90 1904 20 10 1904 20 91 1904 20 95 1904 20 99 1904 30 00 1904 90 10 1904 90 80 Bread, pastry, cakes, biscuits and other bakers wares 1905 10 00 1905 20 10 1905 20 30 1905 20 90 1905 31 11 1905 31 19 1905 31 30 1905 31 91 1905 31 99 1905 32 05 1905 32 11 1905 32 19 1905 32 91 1905 32 99 1905 40 10 1905 40 90 1905 90 10 1905 90 20 1905 90 30 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 Other preparations of vegetables, fruit, nuts and other edible parts of plants 2001 90 30 2001 90 40 2004 10 91 2004 90 10 2005 20 10 2005 80 00 2008 99 85 2008 99 91 Miscellaneous edible preparations 2101 11 11 2101 11 19 2101 12 92 2101 20 98 2101 30 11 2101 30 19 2101 30 91 2101 30 99 2102 10 10 2102 10 31 2102 10 39 2102 10 90 2102 20 11 2103 20 00 2105 00 10 2105 00 91 2105 00 99 2106 10 20 2106 10 80 2106 90 20 2106 90 98 Waters 2202 90 91 2202 90 95 2202 90 99 Vermouth and other wine 2205 10 10 2205 10 90 2205 90 10 2205 90 90 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength 2207 10 00 2207 20 00 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages 2208 40 11 2208 40 39 2208 40 51 2208 40 99 2208 90 91 2208 90 99 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes 2402 10 00 2402 20 10 2402 20 90 2402 90 00 Smoking tobacco and other 2403 10 10 2403 10 90 2403 91 00 2403 99 10 2403 99 90 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2905 43 00 2905 44 11 2905 44 19 2905 44 91 2905 44 99 2905 45 00 Essential oils 3301 90 10 3301 90 21 3301 90 90 Mixtures of odoriferous substances 3302 10 10 3302 10 21 3302 10 29 Casein, caseinates and other casein derivatives; casein glues 3501 10 50 3501 10 90 3501 90 90 Dextrins and other modified starches 3505 10 10 3505 10 90 3505 20 10 3505 20 30 3505 20 50 3505 20 90 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations 3809 10 10 3809 10 30 3809 10 50 3809 10 90 Industrial monocarboxylic fatty acids acid oils from refining 3823 13 00 3823 19 10 3823 19 30 3823 19 90 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries 3824 60 11 3824 60 19 3824 60 91 3824 60 99 BASIC AGRICULTURAL PRODUCTS Live bovine animals 0102 90 05 0102 90 21 0102 90 29 0102 90 41 0102 90 49 0102 90 51 0102 90 59 0102 90 61 0102 90 69 0102 90 71 0102 90 79 Meat of bovine animals, fresh or chilled 0201 10 00 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 Meat of bovine animals, frozen 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen 0206 10 95 0206 29 91 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal 0210 20 10 0210 20 90 0210 99 51 0210 99 90 Milk and cream, concentrated or containing added sugar or other sweetening matter 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 11 0402 29 15 0402 29 19 0402 29 91 0402 29 99 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 Whey 0404 10 02 0404 10 04 0404 10 06 0404 10 12 0404 10 14 0404 10 16 0404 10 26 0404 10 28 0404 10 32 0404 10 34 0404 10 36 0404 10 38 0404 90 21 0404 90 23 0404 90 29 0404 90 81 0404 90 83 0404 90 89 Butter and other fats and oils derived from milk; dairy spreads 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 10 90 0405 20 90 0405 90 10 0405 90 90 Cheese and curd 0406 20 10 0406 40 10 0406 40 50 0406 90 01 0406 90 13 0406 90 15 0406 90 17 0406 90 18 0406 90 19 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 32 0406 90 35 0406 90 37 0406 90 39 0406 90 61 0406 90 63 0406 90 73 0406 90 75 0406 90 76 0406 90 79 0406 90 81 0406 90 82 0406 90 84 0406 90 85 Cut flowers and flower buds 0603 11 00 0603 12 00 0603 14 00 0603 90 00 Other vegetables, fresh or chilled 0709 90 60 Bananas 0803 00 19 Citrus fruit 0805 10 20 0805 40 00 0805 50 10 Apples, pears and quinces 0808 10 10 0808 10 80 0808 20 10 0808 20 50 Maize 1005 10 90 1005 90 00 Rice 1006 10 21 1006 10 23 1006 10 25 1006 10 27 1006 10 92 1006 10 94 1006 10 96 1006 10 98 1006 20 11 1006 20 13 1006 20 15 1006 20 17 1006 20 92 1006 20 94 1006 20 96 1006 20 98 1006 30 21 1006 30 23 1006 30 25 1006 30 27 1006 30 42 1006 30 44 1006 30 46 1006 30 48 1006 30 61 1006 30 63 1006 30 65 1006 30 67 1006 30 92 1006 30 94 1006 30 96 1006 30 98 1006 40 00 Grain sorghum 1007 00 10 1007 00 90 Cereal flours other than of wheat or meslin 1102 20 10 1102 20 90 1102 90 50 Cereal groats, meal and pellets 1103 13 10 1103 13 90 1103 19 50 1103 20 40 1103 20 50 Cereal grains otherwise worked 1104 19 50 1104 19 91 1104 23 10 1104 23 30 1104 23 90 1104 23 99 1104 30 90 Starches; inulin 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 10 1108 19 90 1108 20 00 Wheat gluten, whether or not dried 1109 00 00 Other prepared or preserved meat, meat offal or blood 1602 50 10 1602 90 61 Cane or beet sugar and chemically pure sucrose, in solid form 1701 11 90 1701 12 90 1701 91 00 1701 99 10 1701 99 90 Other sugars 1702 20 10 1702 20 90 1702 30 10 1702 30 51 1702 30 59 1702 30 91 1702 30 99 1702 40 10 1702 40 90 1702 60 10 1702 60 80 1702 60 95 1702 90 30 1702 90 75 1702 90 79 1702 90 80 1702 90 99 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2002 10 10 2002 10 90 2002 90 11 2002 90 19 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid 2005 60 00 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes 2007 10 10 2007 91 10 2007 91 30 2007 99 10 2007 99 20 2007 99 31 2007 99 33 2007 99 35 2007 99 39 2007 99 55 2007 99 57 Fruit, nuts and other edible parts of plants 2008 30 55 2008 30 71 2008 30 75 2008 40 51 2008 40 59 2008 40 71 2008 40 79 2008 40 90 2008 50 61 2008 50 69 2008 50 71 2008 50 79 2008 50 92 2008 50 94 2008 50 99 2008 70 61 2008 70 69 2008 70 71 2008 70 79 2008 70 92 2008 70 98 2008 92 51 2008 92 59 2008 92 72 2008 92 74 2008 92 76 2008 92 78 2008 92 92 2008 92 93 2008 92 94 2008 92 96 2008 92 97 2008 92 98 Fruit juices 2009 11 99 2009 41 10 2009 41 91 2009 49 30 2009 49 93 2009 61 10 2009 61 90 2009 69 11 2009 69 19 2009 69 51 2009 69 59 2009 69 71 2009 69 79 2009 69 90 2009 71 10 2009 71 91 2009 71 99 2009 79 11 2009 79 19 2009 79 30 2009 79 91 2009 79 93 2009 79 99 2009 80 71 2009 90 49 2009 90 71 Food preparations 2106 90 30 2106 90 55 2106 90 59 Wine of fresh grapes 2204 10 11 2204 10 91 2204 21 11 2204 21 12 2204 21 13 2204 21 17 2204 21 18 2204 21 19 2204 21 22 2204 21 24 2204 21 26 2204 21 27 2204 21 28 2204 21 32 2204 21 34 2204 21 36 2204 21 37 2204 21 38 2204 21 42 2204 21 43 2204 21 44 2204 21 46 2204 21 47 2204 21 48 2204 21 62 2204 21 66 2204 21 67 2204 21 68 2204 21 69 2204 21 71 2204 21 74 2204 21 76 2204 21 77 2204 21 78 2204 21 79 2204 21 80 2204 21 84 2204 21 87 2204 21 88 2204 21 89 2204 21 91 2204 21 92 2204 21 94 2204 21 95 2204 21 96 2204 29 11 2204 29 12 2204 29 13 2204 29 17 2204 29 18 2204 29 42 2204 29 43 2204 29 44 2204 29 46 2204 29 47 2204 29 48 2204 29 62 2204 29 64 2204 29 65 2204 29 71 2204 29 72 2204 29 82 2204 29 83 2204 29 84 2204 29 87 2204 29 88 2204 29 89 2204 29 91 2204 29 92 2204 29 94 2204 29 95 2204 29 96 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages 2208 90 91 2208 90 99 Residues and waste from the food industries 2302 10 10 2302 10 90 2303 10 11 INDUSTRIAL PRODUCTS Unwrought aluminium 7601 10 00 7601 20 10 7601 20 91 7601 20 99 Aluminium powders and flakes 7603 10 00 7603 20 00 FISHERY PRODUCTS Live fish 0301 10 90 0301 91 10 0301 91 90 0301 92 00 0301 93 00 0301 94 00 0301 95 00 0301 99 11 0301 99 19 0301 99 80 Fish, fresh or chilled 0302 11 10 0302 11 20 0302 11 80 0302 12 00 0302 19 00 0302 21 10 0302 21 30 0302 21 90 0302 22 00 0302 23 00 0302 29 10 0302 29 90 0302 31 10 0302 31 90 0302 32 10 0302 32 90 0302 33 10 0302 33 90 0302 34 10 0302 34 90 0302 35 10 0302 35 90 0302 36 10 0302 39 10 0302 40 00 0302 50 10 0302 50 90 0302 61 10 0302 61 30 0302 61 80 0302 62 00 0302 63 00 0302 64 00 0302 65 20 0302 65 50 0302 65 90 0302 66 00 0302 67 00 0302 68 00 0302 69 11 0302 69 19 0302 69 21 0302 69 25 0302 69 31 0302 69 33 0302 69 35 0302 69 41 0302 69 45 0302 69 51 0302 69 55 0302 69 61 0302 69 66 0302 69 67 0302 69 68 0302 69 69 0302 69 75 0302 69 81 0302 69 85 0302 69 86 0302 69 91 0302 69 92 0302 69 94 0302 69 95 0302 69 99 0302 70 00 Fish, frozen 0303 11 00 0303 19 00 0303 21 10 0303 21 20 0303 21 80 0303 22 00 0303 29 00 0303 31 10 0303 31 30 0303 31 90 0303 32 00 0303 33 00 0303 39 10 0303 39 30 0303 39 70 0303 41 11 0303 41 13 0303 41 19 0303 41 90 0303 42 12 0303 42 18 0303 42 32 0303 42 38 0303 42 52 0303 42 58 0303 42 90 0303 43 11 0303 43 13 0303 43 19 0303 43 90 0303 44 11 0303 44 13 0303 44 19 0303 44 90 0303 45 11 0303 45 13 0303 45 19 0303 45 90 0303 46 11 0303 46 19 0303 46 90 0303 49 31 0303 46 13 0303 49 33 0303 49 39 0303 49 80 0303 51 00 0303 52 10 0303 52 30 0303 52 90 0303 61 00 0303 62 00 0303 71 10 0303 71 30 0303 71 80 0303 72 00 0303 73 00 0303 74 30 0303 74 90 0303 75 20 0303 75 50 0303 75 90 0303 76 00 0303 77 00 0303 78 11 0303 78 12 0303 78 13 0303 78 19 0303 78 90 0303 79 11 0303 79 19 0303 79 21 0303 79 23 0303 79 29 0303 79 31 0303 79 35 0303 79 37 0303 79 41 0303 79 45 0303 79 51 0303 79 55 0303 79 58 0303 79 65 0303 79 71 0303 79 75 0303 79 81 0303 79 83 0303 79 85 0303 79 88 0303 79 91 0303 79 92 0303 79 93 0303 79 94 0303 79 98 0303 80 10 0303 80 90 Fish fillets and other fish meat 0304 11 10 0304 11 90 0304 19 13 0304 19 15 0304 19 17 0304 19 19 0304 19 31 0304 19 33 0304 19 35 0304 19 91 0304 19 97 0304 21 00 0304 29 13 0304 29 15 0304 29 17 0304 29 19 0304 29 21 0304 29 29 0304 29 31 0304 29 33 0304 29 35 0304 29 39 0304 29 41 0304 29 43 0304 29 45 0304 29 51 0304 29 53 0304 29 55 0304 29 59 0304 29 61 0304 29 69 0304 29 71 0304 29 73 0304 29 83 0304 29 91 0304 29 79 0304 29 99 0304 90 31 0304 90 39 0304 90 41 0304 90 57 0304 90 59 0304 90 97 0304 91 00 0304 92 00 0304 99 21 0304 99 23 0304 99 31 0304 99 33 0304 99 51 0304 99 55 0304 99 61 0304 99 75 0304 99 99 Fish, dried, salted or in brine; smoked fish 0305 10 00 0305 20 00 0305 30 11 0305 30 19 0305 30 30 0305 30 50 0305 30 90 0305 41 00 0305 42 00 0305 49 10 0305 49 20 0305 49 30 0305 49 45 0305 49 50 0305 49 80 0305 51 10 0305 51 90 0305 59 11 0305 59 19 0305 59 30 0305 59 50 0305 59 70 0305 59 80 0305 61 00 0305 62 00 0305 63 00 0305 69 10 0305 69 30 0305 69 50 0305 69 80 Crustaceans 0306 11 10 0306 11 90 0306 12 10 0306 12 90 0306 13 10 0306 13 30 0306 13 50 0306 13 80 0306 14 10 0306 14 30 0306 14 90 0306 19 10 0306 19 30 0306 19 90 0306 21 00 0306 22 10 0306 22 91 0306 22 99 0306 23 10 0306 23 31 0306 23 39 0306 23 90 0306 24 30 0306 24 80 0306 29 10 0306 29 30 0306 29 90 Molluscs and other aquatic invertebrates 0307 10 90 0307 21 00 0307 29 10 0307 29 90 0307 31 10 0307 31 90 0307 39 10 0307 39 90 0307 41 10 0307 41 91 0307 41 99 0307 49 01 0307 49 11 0307 49 18 0307 49 31 0307 49 33 0307 49 35 0307 49 38 0307 49 51 0307 49 59 0307 49 71 0307 49 91 0307 49 99 0307 51 00 0307 59 10 0307 59 90 0307 91 00 0307 99 11 0307 99 13 0307 99 15 0307 99 18 0307 99 90 Prepared or preserved fish; caviar and caviar substitutes 1604 11 00 1604 12 10 1604 12 91 1604 12 99 1604 13 11 1604 13 19 1604 13 90 1604 14 11 1604 14 16 1604 14 18 1604 14 90 1604 15 11 1604 15 19 1604 15 90 1604 16 00 1604 19 10 1604 19 31 1604 19 39 1604 19 50 1604 19 91 1604 19 92 1604 19 93 1604 19 94 1604 19 95 1604 19 98 1604 20 05 1604 20 10 1604 20 30 1604 20 40 1604 20 50 1604 20 70 1604 20 90 1604 30 10 1604 30 90 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved 1605 10 00 1605 20 10 1605 20 91 1605 20 99 1605 30 10 1605 30 90 1605 40 00 1605 90 11 1605 90 19 1605 90 30 1605 90 90 Stuffed pasta 1902 20 10 ANNEX XIII TO PROTOCOL 1 PRODUCTS ORIGINATING IN SOUTH AFRICA FOR WHICH THE CUMULATION PROVISIONSOF ARTICLE 4 APPLY AFTER 31 DECEMBER 2009 BASIC AGRICULTURAL PRODUCTS Live horses, asses, mules and hinnies 0101 10 90 0101 90 30 Live swine 0103 91 10 0103 92 11 0103 92 19 Live sheep and goats 0104 10 30 0104 10 80 0104 20 90 Live poultry 0105 11 11 0105 11 19 0105 11 91 0105 11 99 0105 12 00 0105 19 20 0105 19 90 0105 94 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 Meat of swine, fresh, chilled or frozen 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of sheep or goats, fresh, chilled or frozen 0204 10 00 0204 21 00 0204 22 10 0204 22 30 0204 22 50 0204 22 90 0204 23 00 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 10 0204 43 90 0204 50 11 0204 50 13 0204 50 15 0204 50 19 0204 50 31 0204 50 39 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 Meat and edible offal, of poultry 0207 11 10 0207 11 30 0207 11 90 0207 12 10 0207 12 90 0207 13 10 0207 13 20 0207 13 30 0207 13 40 0207 13 50 0207 13 60 0207 13 70 0207 13 99 0207 14 10 0207 14 20 0207 14 30 0207 14 40 0207 14 50 0207 14 60 0207 14 70 0207 14 99 0207 24 10 0207 24 90 0207 25 10 0207 25 90 0207 26 10 0207 26 20 0207 26 30 0207 26 40 0207 26 50 0207 26 60 0207 26 70 0207 26 80 0207 26 99 0207 27 10 0207 27 20 0207 27 30 0207 27 40 0207 27 50 0207 27 60 0207 27 70 0207 27 80 0207 27 99 0207 32 11 0207 32 15 0207 32 19 0207 32 51 0207 32 59 0207 32 90 0207 33 11 0207 33 19 0207 33 51 0207 33 59 0207 33 90 0207 35 11 0207 35 15 0207 35 21 0207 35 23 0207 35 25 0207 35 31 0207 35 41 0207 35 51 0207 35 53 0207 35 61 0207 35 63 0207 35 71 0207 35 79 0207 35 99 0207 36 11 0207 36 15 0207 36 21 0207 36 23 0207 36 25 0207 36 31 0207 36 41 0207 36 51 0207 36 53 0207 36 61 0207 36 63 0207 36 71 0207 36 79 0207 36 90 Fats 0209 00 11 0209 00 19 0209 00 30 0209 00 90 Meat and edible meat offal 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 11 90 0210 12 11 0210 12 19 0210 12 90 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 50 0210 19 60 0210 19 70 0210 19 81 0210 19 89 0210 19 90 0210 91 00 0210 92 00 0210 93 00 0210 99 21 0210 99 29 0210 99 31 0210 99 39 0210 99 41 0210 99 49 Milk and cream, not concentrated 0401 10 10 0401 10 90 0401 20 11 0401 20 19 0401 20 91 0401 20 99 0401 30 11 0401 30 19 0401 30 31 0401 30 39 0401 30 91 0401 30 99 Milk and cream, concentrated 0402 91 11 0402 91 19 0402 91 31 0402 91 39 0402 91 51 0402 91 59 0402 91 91 0402 91 99 0402 99 11 0402 99 19 0402 99 31 0402 99 39 0402 99 91 0402 99 99 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 Whey 0404 10 52 0404 10 54 0404 10 56 0404 10 58 0404 10 62 0404 10 72 0404 10 74 0404 10 76 0404 10 78 0404 10 82 0404 10 84 Cheese and curd 0406 10 20 0406 10 80 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 90 0406 90 21 0406 90 50 0406 90 69 0406 90 78 0406 90 86 0406 90 87 0406 90 88 0406 90 93 0406 90 99 Birds eggs 0407 00 11 0407 00 19 0407 00 30 0408 11 80 0408 19 81 0408 19 89 0408 91 80 0408 99 80 Natural honey 0409 00 00 Cut flowers and flower buds 0603 13 00 0603 19 10 0603 19 90 Potatoes 0701 90 50 0702 00 00 0703 10 11 0703 10 19 0703 10 90 0703 90 00 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled 0704 10 00 0704 20 00 0704 90 10 0704 90 90 Lettuce and chicory 0705 11 00 0705 19 00 0705 21 00 0705 29 00 Edible roots 0706 10 00 0706 90 10 0706 90 30 0706 90 90 Cucumbers and gherkins 0707 00 05 0707 00 90 Leguminous vegetables 0708 10 00 0708 20 00 0708 90 00 Other vegetables 0709 20 00 0709 30 00 0709 40 00 0709 51 00 0709 59 30 0709 59 90 0709 60 10 0709 70 00 0709 90 10 0709 90 20 0709 90 39 0709 90 40 0709 90 50 0709 90 70 0709 90 80 0709 90 90 Vegetables (uncooked or cooked by steaming or boiling in water), frozen 0710 10 00 0710 21 00 0710 22 00 0710 29 00 0710 30 00 0710 80 10 0710 80 51 0710 80 61 0710 80 69 0710 80 70 0710 80 80 0710 80 85 0710 80 95 0710 90 00 Vegetables provisionally preserved 0711 20 90 0711 40 00 0711 51 00 0711 59 00 0711 90 50 0711 90 70 0711 90 80 0711 90 90 Dried vegetables 0712 20 00 0712 31 00 0712 32 00 0712 33 00 0712 39 00 0712 90 19 0712 90 30 0712 90 50 0712 90 90 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers 0714 10 10 0714 10 91 0714 10 99 0714 20 90 0714 90 11 0714 90 19 Nuts, fresh or dried 0802 11 90 0802 40 00 Bananas 0803 00 11 0803 00 90 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried 0804 20 10 0804 20 90 0804 30 00 Citrus fruit, fresh or dried 0805 10 80 0805 20 10 0805 20 30 0805 20 50 0805 20 70 0805 20 90 0805 50 90 0805 90 00 Grapes, fresh or dried 0806 10 10 0806 10 90 Melons (including watermelons) and papaws (papayas), fresh 0807 11 00 0807 19 00 Quinces 0808 20 90 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh 0809 10 00 0809 20 05 0809 20 95 0809 30 10 0809 30 90 0809 40 05 Other fruit, fresh 0810 10 00 0810 20 90 0810 40 90 0810 50 00 0810 60 00 0810 90 50 0810 90 60 0810 90 70 0810 90 95 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter 0811 10 11 0811 10 19 0811 20 11 0811 20 31 0811 20 39 0811 20 59 0811 90 11 0811 90 19 0811 90 39 0811 90 75 0811 90 80 0811 90 95 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0812 10 00 0812 90 10 0812 90 20 0812 90 70 0812 90 98 Fruit, dried, other than that of headings 0801 to 0806; mixtures of nuts or dried fruits 0813 20 00 0813 40 10 0813 50 19 0813 50 91 0813 50 99 Pepper 0904 20 10 Wheat and meslin 1001 10 00 1001 90 10 1001 90 91 1001 90 99 Rye 1002 00 00 Barley 1003 00 10 1003 00 90 Oats 1004 00 00 Buckwheat, millet and canary seed; other cereals 1008 10 00 1008 20 00 1008 90 10 1008 90 90 Wheat or meslin flour 1101 00 11 1101 00 15 1101 00 90 Cereal flours other than of wheat or meslin 1102 10 00 1102 90 10 1102 90 30 1102 90 90 Cereal groats, meal and pellets 1103 11 10 1103 11 90 1103 19 10 1103 19 30 1103 19 40 1103 19 90 1103 20 10 1103 20 20 1103 20 30 1103 20 60 1103 20 90 Cereal grains otherwise worked 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 61 1104 19 69 1104 19 99 1104 22 20 1104 22 30 1104 22 50 1104 22 90 1104 22 98 1104 29 01 1104 29 03 1104 29 05 1104 29 07 1104 29 09 1104 29 11 1104 29 18 1104 29 30 1104 29 51 1104 29 55 1104 29 59 1104 29 81 1104 29 85 1104 29 89 1104 30 10 Flour, meal, powder, flakes, granules and pellets of potatoes 1105 10 00 1105 20 00 Flour, meal and powder of the dried leguminous vegetables 1106 10 00 1106 20 10 1106 20 90 1106 30 10 1106 30 90 Malt, whether or not roasted 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 Other vegetable products 1212 91 20 1212 91 80 Pig fat 1501 00 19 1504 30 10 Soya 1507 10 90 1507 90 90 Olive oil and its fractions 1509 10 10 1509 10 90 1509 90 00 1510 00 10 Other oils and their fractions 1510 00 90 Sunflower 1512 11 91 1512 11 99 1512 19 90 1512 21 90 1512 29 90 Rape, colza or mustard oil and fractions thereof 1514 11 90 1514 19 90 1514 91 90 1514 99 90 Degras, residues 1522 00 31 1522 00 39 Sausages and similar products, of meat, meat offal or blood 1601 00 91 1601 00 99 Other prepared or preserved meat, meat offal or blood 1602 10 00 1602 20 11 1602 20 19 1602 20 90 1602 31 11 1602 31 19 1602 31 30 1602 31 90 1602 32 11 1602 32 19 1602 32 30 1602 32 90 1602 39 21 1602 39 29 1602 39 40 1602 39 80 1602 41 10 1602 41 90 1602 42 10 1602 42 90 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 49 90 1602 50 31 1602 50 39 1602 50 80 1602 90 10 1602 90 31 1602 90 41 1602 90 51 1602 90 69 1602 90 72 1602 90 74 1602 90 76 1602 90 78 1602 90 98 Other sugars, including chemically pure lactose 1702 11 00 1702 19 00 Pasta 1902 20 30 Vegetables, fruit, nuts and other edible parts of plants 2001 10 00 2001 90 50 2001 90 65 2001 90 93 2001 90 99 Mushrooms and truffles 2003 10 20 2003 10 30 2003 20 00 2003 90 00 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen 2004 10 10 2004 10 99 2004 90 50 2004 90 91 2004 90 98 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen 2005 10 00 2005 20 20 2005 20 80 2005 40 00 2005 51 00 2005 59 00 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar 2006 00 31 2006 00 35 2006 00 38 2006 00 99 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes 2007 10 91 2007 10 99 2007 91 90 2007 99 91 2007 99 93 2007 99 98 Fruit, nuts and other edible parts of plants 2008 11 94 2008 11 98 2008 19 19 2008 19 95 2008 19 99 2008 20 11 2008 20 31 2008 20 51 2008 20 59 2008 20 71 2008 20 79 2008 20 90 2008 30 11 2008 30 19 2008 30 31 2008 30 39 2008 30 51 2008 30 59 2008 30 79 2008 30 90 2008 40 11 2008 40 19 2008 40 21 2008 40 29 2008 40 31 2008 40 39 2008 50 11 2008 50 19 2008 50 31 2008 50 39 2008 50 51 2008 50 59 2008 60 11 2008 60 19 2008 60 31 2008 60 39 2008 60 50 2008 60 60 2008 60 70 2008 60 90 2008 70 11 2008 70 19 2008 70 31 2008 70 39 2008 70 51 2008 70 59 2008 80 11 2008 80 19 2008 80 31 2008 80 39 2008 80 50 2008 80 70 2008 80 90 2008 92 16 2008 92 18 2008 99 21 2008 99 23 2008 99 24 2008 99 28 2008 99 31 2008 99 34 2008 99 36 2008 99 37 2008 99 43 2008 99 45 2008 99 46 2008 99 49 2008 99 61 2008 99 62 2008 99 67 2008 99 72 2008 99 78 2008 99 99 Fruit juices 2009 11 11 2009 11 19 2009 11 91 2009 19 11 2009 19 19 2009 19 91 2009 19 98 2009 21 00 2009 29 11 2009 29 19 2009 29 91 2009 29 99 2009 31 11 2009 31 19 2009 31 51 2009 31 59 2009 31 91 2009 31 99 2009 39 11 2009 39 19 2009 39 31 2009 39 39 2009 39 51 2009 39 55 2009 39 59 2009 39 91 2009 39 95 2009 39 99 2009 41 99 2009 49 11 2009 49 19 2009 49 91 2009 49 99 2009 50 10 2009 50 90 2009 80 11 2009 80 19 2009 80 34 2009 80 35 2009 80 50 2009 80 61 2009 80 63 2009 80 73 2009 80 79 2009 80 85 2009 80 86 2009 80 97 2009 80 99 2009 90 11 2009 90 19 2009 90 21 2009 90 29 2009 90 31 2009 90 39 2009 90 41 2009 90 51 2009 90 59 2009 90 73 2009 90 79 2009 90 92 2009 90 94 2009 90 95 2009 90 96 2009 90 97 2009 90 98 Other food preparations 2106 90 51 Wine of fresh grapes 2204 10 19 2204 10 99 2204 21 10 2204 21 82 2204 21 83 2204 21 98 2204 21 99 2204 29 10 2204 29 58 2204 29 75 2204 29 98 2204 29 99 2204 30 10 2204 30 92 2204 30 94 2204 30 96 2204 30 98 Other fermented beverages 2206 00 10 Bran, sharps and other residues from the food industry 2302 30 10 2302 30 90 2302 40 10 2302 40 90 Oilcake and other solid residues 2306 90 19 Preparations of a kind used in animal feeding 2309 10 13 2309 10 15 2309 10 19 2309 10 33 2309 10 39 2309 10 51 2309 10 53 2309 10 59 2309 10 70 2309 90 33 2309 90 35 2309 90 39 2309 90 43 2309 90 49 2309 90 51 2309 90 53 2309 90 59 2309 90 70 Unmanufactured tobacco; tobacco refuse 2401 10 10 2401 10 20 2401 10 41 2401 10 49 2401 10 60 2401 20 10 2401 20 20 2401 20 41 2401 20 60 2401 20 70 JOINT DECLARATION concerning the Principality of Andorra 1. Products originating in the Principality of Andorra falling within Chapters 25 to 97 of the Harmonized System shall be accepted by the ESA States as originating in the Community within the meaning of this Agreement. 2. Protocol 1 shall apply mutatis mutandis for the purpose of defining the originating status of the above-mentioned products. JOINT DECLARATION concerning the Republic of San Marino 1. Products originating in the Republic of San Marino shall be accepted by the ESA States as originating in the Community within the meaning of this Agreement. 2. Protocol 1 shall apply mutatis mutandis for the purpose of defining the originating status of the above-mentioned products.